 

Exhibit 10.15

 

CHANGE IN TERMS agreement

 

Principal Loan Date Maturity Loan No Call Collateral Account Officer Initials
$8,000,000.00 07-01-2001 155354101 CLS 07 240 600714 496 /s/ References in the
shaded area are for Lender’s use only and do not limit the applicability of this
document to any particular loan or item.

 

Borrower: bisco industries, inc. Lender: community bank   704 west southern
avenue   anaheim branch   orange, ca 92885   1750 STATE COLLEGE BLVD      
anaheim, ca 92806        

 

Principal Amount: $8,000,000.00 Date of Agreement: May 1, 2001

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000.

 

DESCRIPTION OF COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

DESCRIPTION OF CHANGE IN TERMS. The Maturity date of the Note is hereby extended
from May 1, 2001 to July 1, 2001.

 

PROMISE TO PAY. BISCO INDUSTRIES, INC. (“Borrower”) promises to pay to COMMUNITY
BANK (“Lender”), or order, in lawful money of the United States of America, the
principal amount of Eight Million & 00/100 Dollars ($8,000,000.00) or so much as
may be outstanding, together with interest on the unpaid outstanding principal
balance of each advance. Interest shall be calculated from the date of each
advance until repayment of each advance.

 

PAYMENT. Borrower will pay this loan on demand, or if no demand is made, in one
payment of all outstanding principal plus all accrued unpaid interest on July 1,
2001. In addition, Borrower will pay regular monthly payments of accrued unpaid
interest beginning June 1, 2001, and all subsequent interest payments are due on
the same day of each month after that. The annual interest rate for this
Agreement is computed on a 365/360 basis; that is, by applying the ratio of the
annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing. Unless otherwise agreed or
required by applicable law, payments will be applied first to accrued unpaid
interest, then to principal, and any remaining amount to any unpaid collection
costs and late charges.

 

VARIABLE INTEREST RATE. Subject to designation of a different interest rate
index by Borrower as provided below, the interest rate on this Agreement is
subject to change from time to time based on changes in an index which is the
Lender’s, Community Bank, Reference Rate (the “Index”). Lender’s Reference Rate
shall mean the variable rate of interest, per annum most recently announced by
Lender at its head office in Pasadena, California, as its “Reference Rate”, with
the understanding that Lender’s “Reference Rate” is one of its base rates and
serves as a basis upon which effective rates of interest are calculated for
loans making reference thereto and may not be the lowest of the Lender’s base
rates. Lender will tell Borrower the current index rate upon Borrower’s request.
Borrower understands that Lender may make loans based on other rates as well.
The interest rate change will not occur more often than each day. The index
currently is 7.500%. The interest rate to be applied to the unpaid principal
balance of this Agreement will be at a rate of 0.250 percentage points over the
index, resulting in an initial rate of 7.750%. NOTICE: Under no circumstances
will the interest rate on this Agreement be more than the maximum rate allowed
by applicable law.

 

INTEREST RATE OPTIONS. The following interest rate options are available under
this Agreement:

 

(a)     Default Option. The interest rate margin and index described in the
“VARIABLE INTEREST RATE” paragraph above (the “Default Option”).

 

(b)     30 Day London Interbank Offered Rate (“30 Day LIBOR Rate”). A margin of
2.000 percentage points over 30 Day London Interbank Offered Rate (“30 Day LIBOR
Rate”). For purposes of this Agreement, 30 Day London Interbank Offered Rate
(“30 Day LIBOR Rate”) shall mean the per annum rate determined by the British
Bankers Association to be the average rate of interest at which certain major
banks would offer deposit in U.S. dollars to other major banks in the London
Interbank currency market for thirty (30) days (“Interest Period”) with such 30
Day LIBOR Rate plus the margin, fixed for the Interest Period, upon the
Borrowers submission of a Request for LIBOR Borrowing. At the expiration of each
Libor Rate period (30 days), the unpaid principal balance thereunder shall bear
interest at the Default Option unless another Libor Rate period is selected by
Borrower. At no time shall any amount extended under the Libor Rate option be
prepaid.

 

(c)     60 Day London Interbank Offered Rate (“60 Day LIBOR Rate”). A margin of
2.000 percentage points over 60 Day London Interbank Offered Rate (“60 Day LIBOR
Rate”). For purposes of this Agreement, 60 Day London Interbank Offered Rate
(“60 Day LIBOR Rate”) shall mean the per annum rate determined by the British
Bankers Association to be the average rate of interest at which certain major
banks would offer deposits in U.S. dollars to other major banks in the London
Interbank currency market for sixty (60) days (“Interest Period”) with such 60
Day LIBOR Rate plus the margin, fixed for the Interest Period, upon the
Borrowers submission of a Request for LIBOR Borrowing. At the expiration of each
Libor Rate period (60 days), the unpaid principal balance thereunder shall bear
interest at the Default Option unless another Libor Rate period is selected by
Borrower. At no time shall any amount extended under the Libor Rate option be
prepaid.

 

(d)     90 Day London Interbank Offered Rate (“90 Day LIBOR Rate”). A margin of
2.000 percentage points over 90 Day London Interbank Offered Rate (“90 Day LIBOR
Rate”). For purposes of this Agreement, 90 Day London Interbank Offered Rate
(“90 Day LIBOR Rate”) shall mean the per annum rate determined by the British
Bankers Association to be the average rate of interest at which certain major
banks would offer deposits in U.S. dollars to other major banks in the London
Interbank currency market for ninety (90) days (“Interest Period”) with such 90
Day LIBOR Rate plus the margin, fixed for the Interest Period, upon the
Borrowers submission of a Request for LIBOR Borrowing. At the expiration of each
Libor Rate period (90 days), the unpaid principal balance thereunder shall bear
interest at the Default Option unless another Libor Rate period is selected by
Borrower. At no time shall any amount extended under the Libor Rate option be
prepaid.

 

When the interest rate is based on a fixed rate, the rate shall be in effect for
a period of the number of days or months as indicated in the rate option
description (the “Interest Period”), in any case extended to the next succeeding
business day when necessary, beginning on a borrowing date, conversion date or
expiration date of the then current Interest Period. Adjustments in the interest
rate due to changes in the maximum nonusurious interest rate allowed (the
“Highest Lawful Rate”) shall be made on the effective day of any change in the
Highest Lawful Rate.

 

Provided Borrower is not in default under this Agreement, Borrower may designate
in advance which of the above interest rate indexes shall be applicable to any
loan advance under this Agreement and shall designate any optional Interest
Period applicable to any fixed rate loan or advance. In the absence of any such
designation the interest rate option shall be the Default Option. Thereafter
unpaid principal balances under this Agreement may be converted (at the end of
an Interest Period if the index used to determine the interest rate therefore is
a fixed rate) to another of the above interest rate options, or continued for an
additional interest period, when applicable, as designated by Borrower in
advance; and in the absence of sufficient advance designation as to conversion
to or continuation of a fixed rate index, the index shall be converted to the
Default Option. Notwithstanding the foregoing, a fixed rate index may not be
elected for a loan or advance under this Agreement, nor any conversion to or
continuation of a fixed rate index be elected, if the Interest Period thereof
would extend beyond the maturity of this Agreement

 

 

 

 

05-01-2001 CHANGE IN TERMS agreement Page 2 Loan No 155354101 (Continued)  

 

PREPAYMENT; MINIMUM INTEREST CHARGE. In any event, even upon full prepayment of
this Agreement, Borrower understands that Lender is entitled to a minimum
interest charge of $500.00. Other than Borrower’s obligation to pay any minimum
interest charge, Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due. Early payments will not, unless agreed to by Lender
in writing, relieve Borrower of Borrower’s obligation to continue to make
payments of accrued unpaid interest. Rather, they will reduce the principal
balance due.

 

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $25.00,
whichever is greater.

 

DEFAULT. Borrower will be in default if any of the following happens: (a)
Borrower fails to make any payment when due. (b) Borrower breaks any promise
Borrower has made to Lender, or Borrower fails to comply with or to perform when
due any other term, obligation, covenant, or condition contained in this
Agreement or any agreement related to this Agreement, or in any other agreement
or loan Borrower has with Lender. (c) Borrower defaults under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may materially
affect any of Borrower’s property or Borrower’s ability to repay this Note or
perform Borrower’s obligations under this Note or any of the Related Documents.
(d) Any representation or statement made or furnished to Lender by Borrower or
on Borrower’s behalf is false or misleading in any material respect either now
or at the time made or furnished. (e) Borrower becomes insolvent, a receiver is
appointed for any part of Borrower’s property, Borrower makes an assignment for
the benefit of creditors, or any proceeding is commenced either by Borrower or
against Borrower under any bankruptcy or insolvency laws. (f) Any creditor tries
to take any of Borrower’s property on or in which Lender has a lien or security
interest. This includes a garnishment of any of Borrower’s accounts with Lender.
(g) Any guarantor dies or any of the other events described in this default
section occurs with respect to any guarantor of this Agreement. (h) A material
adverse change occurs in Borrower’s financial condition, or Lender believes the
prospect of payment or performance of the Indebtedness is impaired. (i) Lender
in good faith deems itself insecure.

 

If any default, other than a default in payment, is curable and if Borrower has
not been given a notice of a breach of the same provision of this Agreement
within the preceding twelve (12) months, it may be cured (and no event of
default will have occurred) if Borrower, after receiving written notice from
Lender demanding cure of such default: (a) cures the default within fifteen (15)
days; or (b) if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

 

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance on this Agreement and all accrued unpaid interest immediately due,
without notice, and then Borrower will pay that amount. Upon Borrower’s failure
to pay all amounts declared due pursuant to this section, including failure to
pay upon final maturity, Lender, at its option, may also, if permitted under
applicable law, increase the variable interest rate on this Agreement to 5.250
percentage points over the Index. Lender may hire or pay someone else to help
collect this Agreement if Borrower does not pay. Borrower also will pay Lender
that amount. This includes, subject to any limits under applicable law, Lender’s
attorneys’ fees and Lender’s legal expenses whether or not there is a lawsuit,
including attorneys’ fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Borrower also
will pay any court costs, in addition to all other sums provided by law. This
Agreement has been delivered to Lender and accepted by Lender in the State of
California. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of LOS ANGELES County, the State of
California. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other. Subject to the provisions on arbitration, this Agreement shall be
governed by and construed in accordance with the laws of the State of
California.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. Borrower grants to Lender a contractual security interest in,
and hereby assigns, conveys, delivers, pledges, and transfers to Lender all
Borrower’s right, title and interest in and to, Borrower’s accounts with Lender
(whether checking, savings, or some other account), including without limitation
all accounts held jointly with someone else and all accounts Borrower may open
in the future, excluding however all IRA and Keogh accounts, and all trust
accounts for which the grant of a security interest would be prohibited by law.
Borrower authorizes Lender, to the extent permitted by applicable law, to charge
or setoff all sums owing on this Agreement against any and all such accounts.

 

LINE OF CREDIT. This Agreement evidences a revolving line of credit. Advances
under this Agreement may be requested orally by Borrower or by an authorized
person. Lender may, but need not, require that all oral requests be confirmed in
writing. All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender’s office shown above. The
following party or parties are authorized to request advances under the line of
credit until Lender receives from Borrower at Lender’s address shown above
written notice of revocation of their authority: GLEN F. CEILEY, Chairman and
Chief Executive Officer; STEPHEN CATANZARO, Chief Financial Offier; and ROBERT
FITZPATRICK, Controller. Borrower agrees to be liable for all sums either: (a)
advanced in accordance with the instructions of an authorized person or (b)
credited to any of Borrower’s accounts with Lender. The unpaid principal balance
owing on this Agreement at any time may be evidenced by endorsements on this
Agreement or by Lender’s internal records, including daily computer print-outs.
Lender will have no obligation to advance funds under this Agreement if: (a)
Borrower or any guarantor is in default under the terms of this Agreement or any
agreement that Borrower or any guarantor has with Lender, including any
agreement made in connection with the signing of this Agreement; (b) Borrower or
any guarantor ceases doing business or is insolvent; (c) any guarantor seeks,
claims or otherwise attempts to limit, modify or revoke such guarantor’s
guarantee of this Agreement or any other loan with Lender; (d) Borrower has
applied funds provided pursuant to this Agreement for purposes other than those
authorized by Lender; or (e) Lender in good faith deems itself insecure under
this Agreement or any other agreement between Lender and Borrower.

 

ARBITRATION. Lender and Borrower agree that all disputes, claims and
controversies between them, whether individual, joint, or class in nature,
arising from this Agreement or otherwise, including without limitation contract
and tort disputes, shall be arbitrated pursuant to the Rules of the American
Arbitration Association, upon request of either party. No act to take or dispose
of any collateral securing this Agreement shall constitute a waiver of this
arbitration agreement or be prohibited by this arbitration agreement. This
includes, without limitation, obtaining injunctive relief or a temporary
restraining order; invoking a power of sale under any deed of trust or mortgage;
obtaining a writ of attachment or imposition of a receiver; or exercising any
rights relating to personal property, including taking or disposing of such
property with or without judicial process pursuant to Article 9 of the Uniform
Commercial Code. Any disputes, claims, or controversies concerning the
lawfulness or reasonableness of any act, or exercise of any right, concerning
any collateral securing this Agreement, including any claim to rescind, reform,
or otherwise modify any agreement relating to the collateral securing this
Agreement, shall also be arbitrated, provided however that no arbitrator shall
have the right or the power to enjoin or restrain any act of any party. Lender
and Borrower agree that in the event of an action for judicial foreclosure
pursuant to California Code of Civil Procedure Section 726, or any similar
provision in any other state, the commencement of such an action will not
constitute a waiver of the right to arbitrate and the court shall refer to
arbitration as much of such action, including counterclaims, as lawfully may be
referred to arbitration. Judgment upon any award rendered by any arbitrator may
be entered in any court having jurisdiction. Nothing in this Agreement shall
preclude any party from seeking equitable relief from a court of competent
jurisdiction. The statute of limitations, estoppel, waiver, laches, and similar
doctrines which would otherwise be applicable in an action brought by a party
shall be applicable in any arbitration proceeding, and the commencement of an
arbitration proceeding shall be deemed the commencement of an action for these
purposes. The Federal Arbitration Act shall apply to the construction,
interpretation, and enforcement of this arbitration provision.

 

 

 

 

05-01-2001 CHANGE IN TERMS agreement Page 3 Loan No 155354101 (Continued)  

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

OVER ADVANCES. The term “Over Advance” means and refers to the amount of any
Advance made which exceeds the Principal Amount of this Note. Upon the
occurrence of an Over Advance Borrower, upon Lender’s election and demand, shall
immediately pay to Lender, in lawful money of the United States of America, the
amount of such excess and such failure to do so shall constitute an event of
default herein.

 

REQUEST FOR LIBOR BORROWING. An exhibit, titled “REQUEST FOR LIBOR BORROWING,”
is attached to this Agreement and by this reference is made a part of this
Agreement just as if all the provisions, terms and conditions of the Exhibit had
been fully set forth in this Agreement.

 

MISCELLANEOUS PROVISIONS. This Agreement is payable on demand. The inclusion of
specific default provisions or rights of Lender shall not preclude Lender’s
right to declare payment of this Agreement on its demand. Lender may delay or
forgo enforcing any of its rights or remedies under this Agreement without
losing them. Borrower and any other person who signs, guarantees or endorses
this Agreement, to the extent allowed by law, waive any applicable statute of
limitations, presentment, demand for payment, protest and notice of dishonor.
Upon any change in the terms of this Agreement, and unless otherwise expressly
stated in writing, no party who signs this Agreement, whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability.
All such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan, or release any party or guarantor or collateral; or
impair, fail to realize upon or perfect Lender’s security interest in the
collateral; and take any other action deemed necessary by Lender without the
consent of or notice to anyone. All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made.

 

PRIOR to SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS of THE AGREEMENT AND ACKNOWLEDGES RECEIPT of A COMPLETED
COPY of THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By: /s/ Glen F. Ceiley     GLEN f. CEILEY, Chairman and Chief Executive Officer
 

 







 

Variable Rate. Line of Credit.                      LASER PRO, Reg. U.S. Pat. &
T.M. Off., Ver. 3.29c (C) Concentrex 2001 All rights reserved. |CA-D20 F3.29a
P3.29a 15535410.LN C35.OVL|

 

 

 





 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$8,000,000.00 07-01-2001 09-01-2001 155354101 CLS 07 / 240   496 /s/ References
in the shaded area are for Lender’s use only and do not limit the applicability
of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: BISCO INDUSTRIES, INC. Lender: COMMUNITY BANK   1500 NORTH LAKEVIEW
AVENUE   ANAHEIM BRANCH   ANAHEIM, CA 92807   1750 STATE COLLEGE BOULEVARD      
ANAHEIM, CA 92806       (800) 788-9999        

 

Principal Amount: $8,000,000.00 Initial Rate: 7.000% Date of Agreement: July 1,
2001

 



DESCRIPTION OF EXISTING INDEBTEDNESS. The Promissory Note dated November 15,
2000 and Change in Terms Agreement dated May 1, 2001.

 

DESCRIPTION OF COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

DESCRIPTION OF CHANGE IN TERMS. The Maturity date of the Note is hereby extended
from July 1, 2001 to September 1, 2001.

 

PROMISE TO PAY. BISCO INDUSTRIES, INC. (“Borrower”) promises to pay to COMMUNITY
BANK (“Lender”), or order, in lawful money of the United States of America, the
principal amount of Eight Million & 00/100 Dollars ($8,000,000.00) or so much as
may be outstanding, together with interest on the unpaid outstanding principal
balance of each advance. Interest shall be calculated from the date of each
advance until repayment of each advance.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on September 1, 2001. In addition, Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning August 1, 2001, with all subsequent interest payments to
be due on the same day of each month after that. Interest on this Agreement is
computed on a 365/360 simple interest basis; that is, by applying the ratio of
the annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE. Subject to designation of a different interest rate
index by Borrower as provided below, the interest rate on this Agreement is
subject to change from time to time based on changes in an index which is the
Lender’s, Community Bank, Reference Rate (the “Index”). Lender’s Reference Rate
shall mean the variable rate of interest, per annum most recently announced by
Lender at its head office in Pasadena, California, as its “Reference Rate”, with
the understanding that Lender’s “Reference Rate” is one of its base rates and
serves as a basis upon which effective rates of interest are calculated for
loans making reference thereto and may not be the lowest of the Lender’s base
rates. Lender will tell Borrower the current index rate upon Borrower’s request.
The interest rate change will not occur more often than each day. Borrower
understands that Lender may make loans based on other rates as well. The Index
currently is 6.750% per annum. The interest rate to be applied to the unpaid
principal balance of the Note will be at a rate of 0.250 percentage points over
the Index, resulting in an initial rate of 7.000% per annum. NOTICE: Under no
circumstances will the interest rate on the Note be more than the maximum rate
allowed by applicable law.

 

INTEREST RATE OPTIONS. On the terms and subject to the conditions set forth
herein, Borrower will be able to select, from one of the following Rate Options,
an interest rate which will be applicable to a particular dollar increment of
amounts outstanding, or to be disbursed, under this Agreement. Principal shall
be payable as specified herein in the “Payment” section, and interest shall be
payable as specified for each Rate Option. The following Rate Options are
available to Borrower:

 

(A)    Default Option. The interest rate margin and index described in the
“VARIABLE INTEREST RATE” paragraph herein (the “Default Option”).

 

(B)    Thirty (30) Day LIBOR Rate. A margin of 2.000 percentage points over
Thirty (30) Day LIBOR Rate. For purposes of this Agreement, Thirty (30) Day
LIBOR Rate shall mean the per annum rate determined by the British Bankers
Association to be the average rate of interest at which certain major banks
would offer deposit in U.S. Dollars to other major banks in the London Interbank
Currency Market. Interest based on this Rate Option will be fixed (a “Fixed Rate
Option”) for 30 days (the “Interest Period”), in any case extended to the next
succeeding business day when necessary, beginning on a borrowing date,
conversion date or expiration date of the then current Interest Period.
Adjustments in the interest rate due to changes in the maximum nonusurious
interest rate allowed (the “Highest Lawful Rate”) shall be made on the effective
day of any change in the Highest Lawful Rate. Under this Rate Option, Borrower
shall make monthly interest payments on the same day of the month, with a final
payment of all accrued and unpaid interest on the last day of such Interest
Period.

 

(C)    Sixty (60) Day LIBOR Rate. A margin of 2.000 percentage points over Sixty
(60) Day LIBOR Rate. For purposes of this Agreement, Sixty (60) Day LIBOR Rate
shall mean the per annum rate determined by the British Bankers Association to
be the average rate of interest at which certain major banks would offer deposit
in U.S. Dollars to other major banks in the London Interbank Currency Market.
Interest based on this Rate Option will be fixed (a “Fixed Rate Option”) for 60
days (the “Interest Period”), in any case extended to the next succeeding
business day when necessary, beginning on a borrowing date, conversion date or
expiration date of the then current Interest Period. Adjustments in the interest
rate due to changes in the maximum nonusurious interest rate allowed (the
“Highest Lawful Rate”) shall be made on the effective day of any change in the
Highest Lawful Rate. Under this Rate Option, Borrower shall make monthly
interest payments on the same day of the month, with a final payment of all
accrued and unpaid interest on the last day of such Interest Period.

 

(D)    Ninety (90) Day LIBOR Rate. A margin of 2.000 percentage points over
Ninety (90) Day LIBOR Rate. For purposes of this Agreement, Ninety (90) Day
LIBOR Rate shall mean the per annum rate determined by the British Bankers
Association to be the average rate of interest at which certain major banks
would offer deposit in U.S. Dollars to other major banks in the London Interbank
Currency Market. Interest based on this Rate Option will be fixed (a “Fixed Rate
Option”) for 90 days (the “Interest Period”), in any case extended to the next
succeeding business day when necessary, beginning on a borrowing date,
conversion date or expiration date of the then current Interest Period.
Adjustments in the interest rate due to changes in the maximum nonusurious
interest rate allowed (the “Highest Lawful Rate”) shall be made on the effective
day of any change in the Highest Lawful Rate. Under this Rate Option, Borrower
shall make monthly interest payments on the same day of the month, with a final
payment of all accrued and unpaid interest on the last day of such Interest
Period.

 

The following provisions concerning Rate options art a part of this Agreement:

 

Selection of Rate Options. Provided Borrower is not in default under this
Agreement, Borrower may request (a “Rate Request”) that a $1.00 increment or any
amount in excess thereof (an “Increment”) of the outstanding principal of, or
amounts to be disbursed under, this Agreement bear interest at the selected
rate. Borrower may make this Rate Request by telephonic notice, however no later
than 10:00 AM PDT three (3) business days prior to the effective date of the
Rate Request to permit Lender to quote the rate requested.

 

Applicable Interest Rate. Borrower’s Rate Request will become effective, and
interest on the increment designated will be calculated at the rate (the
“Effective Rate”), which Borrower requested, for the applicable Interest Period,
subject to the following:

 

(1)    Notwithstanding any Rate Request, interest shall be calculated on the
basis of the Default Option if (a) Lender, in good faith, is unable to ascertain
the requested Rate Option by reason of circumstances then affecting the
applicable money market or otherwise, (b) it becomes unlawful or impracticable
for Lender to maintain loans based upon the requested Rate Option, or (c)
Lender, in good faith, determines that it is impracticable to maintain loans
based on the requested Rate Option because of increased taxes, regulatory costs,
reserve requirements, expenses or any other costs or charges that affect such
Rate Options. Upon the occurrence of any of the events described in this
“Interest Rate Options” section, any increment to which a requested Rate Option
applies shall be immediately (or at the option of Lender, at the end the current
Interest Period), without further action of Lender or Borrower, converted to an
increment to which the Default Option applies.

 

(2)    Borrower may have no more than a total of 4 Effective Rates applicable to
amounts outstanding under this Agreement at any given time.

 

(3)    A Rate Request shall be effective as to amounts to be disbursed under
this Agreement only if, on the effective date of the Rate Requests, such amounts
are in fact disbursed to or for Borrower’s account in accordance with the
provisions of this Agreement and any related loan documents.

 

(4)    Any amounts of outstanding principal for which a Rate Request has not
been made, or is otherwise not effective, shall bear interest until paid in full
at the Default Option.

 

(5)    Any amounts of outstanding principal bearing interest based upon a Rate
Option shall bear interest at such rate until the end of the Interest Period
therefor, and thereafter shall bear interest based upon the Default Option
unless a new Rate Request for a Rate Option complying with the terms hereof has
been made and has become effective.

 

(6)    If Borrower is in default under this Agreement (“Default”), then Lender
shall no longer be obligated to honor any Rate Requests.

 

(7)    No Interest Period shall extend beyond the maturity date of this
Agreement.

 

Notices: Authority to Act. Borrower acknowledges and agrees that the agreement
of Lender herein to receive certain notices by telephone is solely for
Borrower’s convenience. Lender shall be entitled to rely on the authority of the
person purporting to be a person authorized by Borrower to give such notice, and
Lender shall have no liability to Borrower on account of any action taken by
Lender in reliance upon such telephonic notice. Borrower’s obligation to repay
all sums owing under the Note shall not be affected in any way or to any extent
by any failure by Lender to receive written confirmation of any telephonic
notice or the receipt by Lender of a confirmation which is at variance with the
terms understood by Lender to be contained in the telephonic notice.

 



 

 

 

CHANGE IN TERMS AGREEMENT

Loan No: 155354101 (Continued) Page 2

 

PREPAYMENT; MINIMUM INTEREST CHARGE. In any event, even upon full prepayment of
this Agreement, Borrower understands that Lender is entitled to a minimum
interest charge of $500.00. Other than Borrower’s obligation to pay any minimum
interest charge, Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due. Early payments will not, unless agreed to by Lender
in writing, relieve Borrower of Borrower’s obligation to continue to make
payments of accrued unpaid interest. Rather, early payments will reduce the
principal balance due. Borrower agrees not to send Lender payments marked “paid
in full”, “without recourse”, or similar language. If Borrower sends such a
payment, Lender may accept it without losing any of Lender’s rights under this
Agreement, and Borrower will remain obligated to pay any further amount owed to
Lender. All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
“payment in full” of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: COMMUNITY BANK, Loan Operations Center, Post Office Box 54477 Los
Angeles, CA 90054.

 

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $25.00,
whichever is greater.

 

INTEREST AFTER DEFAULT. Upon Borrower’s failure to pay all amounts declared due
pursuant to this section, including failure to pay upon final maturity, Lender,
at its option, may, if permitted under applicable law, increase the variable
interest rate on this Agreement to 5.250 percentage points over the index.

 

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor.

 

Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Agreement within the preceding twelve (12) months, it may be cured (and no
event of default will have occurred) if Borrower, after receiving written notice
from Lender demanding cure of such default: (1) cures the default within fifteen
(15) days: or (2) if the cure requires more than fifteen (15) days; immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

 

Lender’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance on this Agreement and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay. Borrower will pay Lender that amount.
This includes, subject to any limits under applicable law, Lender’s attorneys’
fees and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. Borrower also
will pay any court costs, in addition to all other sums provided by law.

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

 

GOVERNING LAW. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This
Agreement has been accepted by Lender in the State of California.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

 

LINE OF CREDIT. This Agreement evidences a revolving line of credit. Advances
under this Agreement may be requested orally by Borrower or as provided in this
paragraph. Lender may, but need not, require that all oral requests be confirmed
in writing. All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender’s office shown above. The
following persons currently are authorized to request advances and authorize
payments under the line of credit until Lender receives from Borrower, at
Lender’s address shown above, written notice of revocation of their authority:
GLEN F. CEILEY, Chairman & CEO of BISCO INDUSTRIES, INC.; ROBERT FITZPATRICK,
Controller; and STEPHEN CATANZARO, Chief Financial Officer. Borrower agrees to
be liable for all sums either: (A) advanced in accordance with the instructions
of an authorized person or (B) credited to any of Borrower’s accounts with
Lender. The unpaid principal balance owing on this Agreement at any time may be
evidenced by endorsements on this Agreement or by Lender’s internal records,
including daily computer print-outs. Lender will have no obligation to advance
funds under this Agreement if: (A) Borrower or any guarantor is in default under
the terms of this Agreement or any agreement that Borrower or any guarantor has
with Lender, including any agreement made in connection with the signing of this
Agreement; (B) Borrower or any guarantor ceases doing business or is insolvent;
(C) any guarantor seeks, claims or otherwise attempts to limit, modify or revoke
such guarantor’s guarantee of this Agreement or any other loan with Lender; (D)
Borrower has applied funds provided pursuant to this Agreement for purposes
other than those authorized by Lender; or (E) Lender in good faith believes
itself insecure.

 

ARBITRATION. Borrower and Lender agree that all disputes, claims and
controversies between them whether individual, joint, or class in nature,
arising from this Agreement or otherwise, including without limitation contract
and tort disputes, shall be arbitrated pursuant to the Rules of the American
Arbitration Association in effect at the time the claim is filed, upon request
of either party. No act to take or dispose of any Collateral shall constitute a
waiver of this arbitration agreement or be prohibited by this arbitration
agreement. This includes, without limitation, obtaining injunctive relief or a
temporary restraining order; invoking a power of sale under any deed of trust or
mortgage; obtaining a writ of attachment or imposition of a receiver; or
exercising any rights relating to personal property, including taking or
disposing of such property with or without judicial process pursuant to Article
9 of the Uniform Commercial Code. Any disputes, claims, or controversies
concerning the lawfulness or reasonableness of any act, or exercise of any
right, concerning any Collateral, including any claim to rescind, reform, or
otherwise modify any agreement relating to the Collateral, shall also be
arbitrated, provided however that no arbitrator shall have the right or the
power to enjoin or restrain any act of any party. Borrower and Lender agree that
in the event of an action for judicial foreclosure pursuant to California Code
of Civil Procedure Section 726, or any similar provision in any other state, the
commencement of such an action will not constitute a waiver of the right to
arbitrate and the court shall refer to arbitration as much of such action,
including counterclaims, as lawfully may be referred to arbitration. Judgment
upon any award rendered by any arbitrator may be entered in any court having
jurisdiction. Nothing in this Agreement shall preclude any party from seeking
equitable relief from a court of competent jurisdiction. The statute of
limitations, estoppel, waiver, laches, and similar doctrines which would
otherwise be applicable in an action brought by a party shall be applicable in
any arbitration proceeding, and the commencement of an arbitration proceeding
shall be deemed the commencement of an action for these purposes. The Federal
Arbitration Act shall apply to the construction, interpretation, and enforcement
of this arbitration provision.

 

 

 

 

CHANGE IN TERMS agreement Loan No: 155354101 (Continued) Page 3

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Borrower from the obligation of this Agreement or liability under the
Indebtedness.

 

Notify Us of Inaccurate Information We Report To Consumer Reporting Agencies.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: COMMUNITY BANK
Loan Operations Center P.O. Box 54477 Los Angeles, CA 90064

 

MISCELLANEOUS PROVISIONS. Lender may delay or forgo enforcing any of its rights
or remedies under this Agreement without losing them. Borrower and any other
person who signs, guarantees or endorses this Agreement, to the extent allowed
by law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Agreement,
and unless otherwise expressly stated in writing, no party who signs this
Agreement, whether as maker, guarantor, accommodation maker or endorser, shall
be released from liability. All such parties agree that Lender may renew or
extend (repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Agreement are joint and several.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:         BISCO INDUSTRIES, INC.         By: /s/ Glen Ceiley   GLEN F.
CEILEY, CHAIRMAN & CEO of BISCO     INDUSTRIES, INC.  

 





 

LASER PRO Lending, Ver. 5.17.01.03 Copr. Harland Financial Solutions, Inc. 1997,
2001. All Rights Reserved. - CA c:\CFl50\CFI\LPL\D20C.FC TR-659 PR-UCCSEC

 

 

 

 

CHANGE IN TERMS agreement

 

Principal Loan Date Maturity Loan No Call/Coll Account Officer Initials
$8,000,000.00  09-01-2001 11-01-2001 155354101 CLS 07/ 240   496 /s/ References
in the shaded area are for Lender’s use only and do not limit the applicability
of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 



Borrower: bIscO industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 state college boulevard      
anaheim, ca 92806       (800) 788-9999        

  



Principal Amount: $8,000,000.00 Initial Rate: 6.750% Date of Agreement:
September 1, 2001



 

DESCRIPTION OF EXISTING INDEBTEDNESS. The Promissory Note dated November 15,
2000 and two Change in Terms Agreement dated May 1, 2001 and July 01, 2001.

 

DESCRIPTION OF COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

DESCRIPTION OF CHANGE IN TERMS. The Maturity date of the Note is Hereby extended
from September 1, 2001 to November 1, 2001.

 

PROMISE TO PAY. BISCO INDUSTRIES, INC. (“Borrower”) promises to pay to COMMUNITY
BANK (“Lender”), or order, in lawful money of the United States of America, the
principal amount of Eight Million & 00/100 Dollars ($8,000,000.00) or so much as
may be outstanding, together with interest on the unpaid outstanding principal
balance of each advance. Interest shall be calculated from the date of each
advance until repayment of each advance.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid Interest on November 1, 2001. In addition, Borrower will
pay regular monthly payments of all accrued unpaid Interest due as of each
payment date, beginning October 1, 2001, with all subsequent Interest payments
to be due on the same day of each month after that. Interest on this Agreement
is computed on a 365/360 simple Interest basis; that is, by applying the ratio
of the annual Interest rate over a year of 360 days, multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance Is outstanding. Borrower will pay Lender at Lender’s address
shown above or at such other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE. Subject to designation of a different interest rate
index by Borrower as provided below, the interest rate on this Agreement is
subject to change from time to time based on changes in an index which is the
Lender’s, Community Bank, Reference Rate (“the Index”). Lender’s Reference Rate
shall mean the variable rate of interest, per annum most recently announced by
Lender at its head office in Pasadena, California, as its “Reference Rate”, with
the understanding that Lender’s “Reference Rate” is one of Its base rates and
serves as a basis upon which effective rates of Interest are calculated for
loans making reference thereto and may not be the lowest of the Lender’s base
rates. Lender will tell Borrower The current Index rate upon Borrower’s request.
The interest rate Change will not occur more often than each day. Borrower
understands that Lender may make loans based on other rates as well. The Index
currently is 6.600% per annum. The interest rate to be applied to the unpaid
principal balance of the Note will be at a rate of 0.250 percentage points over
the Index, resulting in an Initial rate of 6.750% per annum. NOTICE: Under no
circumstances will the interest rate on the Note be more than the maximum rate
allowed by applicable law.

 

INTEREST RATE OPTIONS. On the terms and subject to the conditions set forth
herein, Borrower will be able to select, from one of the following Rate Options,
an interest rate which will be applicable to a particular dollar increment of
amounts outstanding, or to be disbursed, under this Agreement. Principal shall
be payable as specified herein in the “Payment” section, and interest shall be
payable as specified for each Rate Option. The following Rate Options are
available to Borrower:

 

(A)Default Option. The interest rate margin and index described in the “VARIABLE
INTEREST RATE” paragraph herein (the “Default Option”).

 

(B)Thirty (30) Day LIBOR Rate. A margin of 2.000 percentage points over Thirty
(30) Day LIBOR Rate. For purposes of this Agreement, Thirty (30) Day LIBOR Rate
shall mean the per annum rate determined by the British Bankers Association to
be the average rate of interest at which certain major banks would offer deposit
in U.S. Dollars to other major banks in the London Interbank Currency Market.
Interest based on this Rate Option will be fixed (a “Fixed Rate Option”) for 30
days (the “Interest Period”), in any case extended to the next succeeding
business day when necessary, beginning on a borrowing date, conversion date or
expiration date of the then current Interest Period. Adjustments in the interest
rate due to changes in the maximum nonusurious interest rate allowed (the
“Highest Lawful Rate”) shall be made on the effective day of any change in the
Highest Lawful Rate. Under this Rate Option, Borrower shall make monthly
interest payments on the same day of the month, with a final payment of all
accrued and unpaid interest on the last day of such Interest Period.

 

(C)Sixty (60) Day LIBOR Rate. A margin of 2.000 percentage points over Sixty
(60) Day LIBOR Rate. For purposes of this Agreement, Sixty (60) Day LIBOR Rate
shall mean the per annum rate determined by the British Bankers Association to
be the average rate of interest at which certain major banks would offer deposit
in U.S. Dollars to other major banks in the London Interbank Currency Market.
Interest based on this Rate Option will be fixed (a “Fixed Rate Option”) for 60
days (the “Interest Period”), in any case extended to the next succeeding
business day when necessary, beginning on a borrowing date, conversion date or
expiration date of the then current Interest Period. Adjustments in the interest
rate due to changes in the maximum nonusurious interest rate allowed (the
“Highest Lawful Rate”) shall be made on the effective day of any change in the
Highest Lawful Rate. Under this Rate Option, Borrower shall make monthly
interest payments on the same day of the month, with a final payment of all
accrued and unpaid interest on the last day of such Interest Period.

 

(D)Ninety (90) Day LIBOR Rate. A margin of 2.000 percentage points over Ninety
(90) Day LIBOR Rate. For purposes of this Agreement, Ninety (90) Day LIBOR Rate
shall mean the per annum rate determined by the British Bankers Association to
be the average rate of interest at which certain major banks would offer deposit
in U.S. Dollars to other major banks in the London Interbank Currency Market.
Interest based on this Rate Option will be fixed (a “Fixed Rate Option”) for 90
days (the “Interest Period”), in any case extended to the next succeeding
business day when necessary, beginning on a borrowing date, conversion date or
expiration date of the then current Interest Period. Adjustments in the interest
rate due to changes in the maximum nonusurious interest rate allowed (the
“Highest Lawful Rate”) shall be made on the effective day of any change in the
Highest Lawful Rate. Under this Rate Option, Borrower shall make monthly
interest payments on the same day of the month, with a final payment of all
accrued and unpaid interest on the last day of such Interest Period.

 



The following provisions concerning Rate options are a part of this Agreement.

 



Selection of Rate Option. Provided Borrower is not in default under this
Agreement, Borrower may request (a “Rate Request”) that a $1.00 Increment or any
amount in excess thereof (an “Increment”) of the outstanding principal of, or
amounts to be Disbursed under, this Agreement bear interest at the selected
rate. Borrower may make this Rate Request by telephonic notice, however no later
than 10:00 AM PDT three (3) business days prior to the effective date of the
Rate Request to permit Lender to quote the rate requested.

 

Applicable Interest Rate. Borrower’s Rate Request will become effective, and
interest on the increment designated will be calculated at the rate (the
“Effective Rate”), which Borrower requested, for the applicable Interest Period,
subject to the following:

 

(1)Notwithstanding any Rate Request, interest shall be calculated on the basis
of the Default Option if (a) Lender, in good faith, is unable to ascertain the
requested Rate Option by reason of circumstances then affecting the applicable
money market or otherwise, (b) it becomes unlawful or impracticable for Lender
to maintain loans based upon the requested Rate Option, or (c) Lender, in good
faith, determines that it is impracticable to maintain loans based on the
requested Rate Option because of increased taxes, regulatory costs, reserve
requirements, expenses or any other costs or charges that affect such Rate
Options. Upon the occurrence of any of the events described in this “Interest
Rate Options” section, any Increment to which a requested Rate Option applies
shall be immediately (or at the option of Lender, at the end the current
Interest Period), without further action of Lender or Borrower, converted to an
increment to which the Default Option applies.

 

(2)Borrower may have no more than a total of 4 Effective Rates applicable to
amounts outstanding under this Agreement at any given time.

 

(3)A Rate Request shall be effective as to amounts to be disbursed under this
Agreement only if, on the effective date of the Rate Requests, such amounts are
in fact disbursed to or for Borrower’s account in accordance with the provisions
of this Agreement and any related loan documents.

 

(4)Any amounts of outstanding principal for which a Rate Request has not been
made, or is otherwise not effective, shall bear interest until paid in full at
the Default Option.

 

(5)Any amounts of outstanding principal bearing interest based upon a Rate
Option shall bear interest at such rate until the end of the Interest Period
therefor, and thereafter shall bear interest based upon the Default Option
unless a new Rate Request for a Rate Option complying with the terms hereof has
been made and has become effective.

 

(6)If Borrower is in default under this Agreement (“Default”), then Lender shall
no longer be obligated to honor any Rate Requests.

 

(7)No Interest Period shall extend beyond the maturity date of this Agreement



 





 

 

 



Change in terms agreement Loan No: 155354101 (Continued) Page 2



 



Notices: Authority to Act. Borrower acknowledges and agrees that the agreement
of Lender herein to receive certain notices by telephone is solely for
Borrower’s convenience. Lender shall be entitled to rely on the authority of the
person purporting to be a person authorized by Borrower to give such notice, and
Lender shall have no liability to Borrower on account of any action taken by
Lender in reliance upon such telephonic notice. Borrower’s obligation to repay
all sums owing under the Note shall not be affected in any way or to any extent
by any failure by Lender to receive written confirmation of any telephonic
notice or the receipt by Lender of a confirmation which is at variance with the
terms understood by Lender to be contained in the telephonic notice.

 

PREPAYMENT; MINIMUM INTEREST CHARGE. In any event, even upon full prepayment of
this Agreement, Borrower understands that Lender is entitled to a minimum
interest charge of $500.00. Other than Borrower’s obligation to pay any minimum
interest charge, Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due. Early payments will not, unless agreed to by Lender
in writing, relieve Borrower of Borrower’s obligation to continue to make
payments of accrued unpaid interest. Rather, early payments will reduce the
principal balance due. Borrower agrees not to send Lender payments marked “paid
in full”, “without recourse”, or similar language. If Borrower sends such a
payment, Lender may accept it without losing any of Lender’s rights under this
Agreement, and Borrower will remain obligated to pay any further amount owed to
Lender. All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
“payment in full” of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: COMMUNITY BANK, Loan Operations Center, Post Office Box 54477 Los
Angeles, CA 90054.

 

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $25.00,
whichever is greater.

 

INTEREST AFTER DEFAULT. Upon Borrower’s failure to pay all amounts declared due
pursuant to this section, including failure to pay upon final maturity, Lender,
at its option, may, if permitted under applicable law, increase the variable
interest rate on this Agreement to 5.250 percentage points ever the index.

 

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor.

 

Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Agreement within the preceding twelve (12) months, it may be cured (and no
event of default will have occurred) if Borrower, after receiving written notice
from Lender demanding cure of such default: (1) cures the default within fifteen
(15) days; or (2) if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

 

Lender’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance on this Agreement and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay. Borrower will pay Lender that amount.
This includes, subject to any limits under applicable law, Lender’s attorneys’
fees and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. Borrower also
will pay any court costs, in addition to all other sums provided by law.

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

 

GOVERNING LAW. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This
Agreement has been accepted by Lender in the State of California.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

 

LINE OF CREDIT. This Agreement evidences a revolving line of credit. Advances
under this Agreement may be requested orally by Borrower or as provided in this
paragraph. Lender may, but need not, require that all oral requests be confirmed
in writing. All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender’s office shown above. The
following persons currently are authorized to request advances and authorize
payments under the line of credit until Lender receives from Borrower, at
Lender’s address shown above, written notice of revocation of their authority:
GLEN F. CEILEY, Chairman & CEO of BISCO INDUSTRIES, INC.; ROBERT FITZPATRICK,
Controller; and STEPHEN CATANZARO, Chief Financial Officer. Borrower agrees to
be liable for all sums either: (A) advanced in accordance with the instructions
of an authorized person or (B) credited to any of Borrower’s accounts with
Lender. The unpaid principal balance owing on this Agreement at any time may be
evidenced by endorsement on this Agreement or by Lender’s internal records,
including daily computer print-outs. Lender will have no obligation to advance
funds under this Agreement if: (A) Borrower or any guarantor is in default under
the terms of this Agreement or any agreement that Borrower or any guarantor has
with Lender, including any agreement made in connection with the signing of this
Agreement; (B) Borrower or any guarantor ceases doing business or is insolvent;
(C) any guarantor seeks, claims or otherwise attempts to limit, modify or revoke
such guarantor’s guarantee of this Agreement or any other loan with Lender; (D)
Borrower has applied funds provided pursuant to this Agreement for purposes
other than those authorized by Lender; or (E) Lender in good faith believes
itself insecure.

 



ARBITRATION. Borrower and Lender agree that all disputes, claims and
controversies between them whether individual, joint, or class in nature,
arising from this Agreement or otherwise, including without limitation contract
and tort disputes, shall be arbitrated pursuant to the Rules of the American
Arbitration Association in effect at the time the claim is filed, upon request
of either party. No act to take or dispose of any Collateral shall constitute a
waiver of this arbitration agreement or be prohibited by this arbitration
agreement. This includes, without limitation, obtaining injunctive relief or a
temporary restraining order; invoking a power of sale under any deed of trust or
mortgage; obtaining a writ of attachment or imposition of a receiver; or
exercising any rights relating to personal property, including taking or
disposing of such property with or without judicial process pursuant to Article
9 of the Uniform Commercial Code. Any disputes, claims, or controversies
concerning the lawfulness or reasonableness of any act, or exercise of any
right, concerning any Collateral, including any claim to rescind, reform, or
otherwise modify any agreement relating to the Collateral, shall also be
arbitrated, provided however that no arbitrator shall have the right or the
power to enjoin or restrain any act of any party. Borrower and Lender agree that
in the event of an action for judicial foreclosure pursuant to California Code
of Civil Procedure Section 726, or any similar provision in any other state, the
commencement of such an action will not constitute a waiver of the right to
arbitrate and the court shall refer to arbitration as much of such action,
including counterclaims, as lawfully may be referred to arbitration. Judgment
upon any award rendered by any arbitrator may be entered in any court having
jurisdiction. Nothing in this Agreement shall preclude any party from seeking
equitable relief from a court of competent jurisdiction. The statute of
limitations, estoppel, waiver, laches, and similar doctrines which would
otherwise be applicable in an action brought by a party shall be applicable in
any arbitration proceeding, and the commencement of an arbitration proceeding
shall be deemed the commencement of an action for these purposes. The Federal
Arbitration Act shall apply to the construction, interpretation, and enforcement
of this arbitration provision.



 

 

 



  



Change in terms agreement Loan No: 155354101 (Continued) Page 3



 



CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.



 



SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness.

 

Notify Us of Inaccurate Information We Report To Consumer Reporting Agencies.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: COMMUNITY BANK
Loan Operations Center P.O. Box 54477 Los Angeles, CA 90054

 

MISCELLANEOUS PROVISIONS. Lender may delay or forgo enforcing any of its rights
or remedies under this Agreement without losing them. Borrower and any other
person who signs, guarantees or endorses this Agreement, to the extent allowed
by law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Agreement,
and unless otherwise expressly stated in writing, no party who signs this
Agreement, whether as maker, guarantor, accommodation maker or endorser, shall
be released from liability. All such parties agree that Lender may renew or
extend (repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Agreement are joint and several.

  

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:



 

bisco industries, inc.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO
INDUSTRIES, INC.

 



 

 LASER PRO Lending, Ver. 5.17.01.05 Copr. Harland Financial Solutions, Inc.
1997, 2001. All Rights Reserved. - CA c:\CFl50\CFI\LPL\D20C.FC TR-659 PR-UCCSEC

 





 

 





 

CHANGE in terms AgreemENT

 

Principal Loan Date Maturity Loan No Call/Coll Account Officer Initials
$9,000,000.00  10-19-2001 05-01-2002 155354101 CLS 07/ 240   496 /s/ References
in the shaded area are for Lender’s use only and do not limit the applicability
of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.



 





Borrower: BISCO INDUSTRIES, INC. Lender: COMMUNITY BANK   1500 NORTH LAKEVIEW
AVENUE   ANAHEIM BRANCH   ANAHEIM, CA 92807   1750 STATE COLLEGE BOULEVARD      
ANAHEIM, CA 92806       (800) 788-0999



 

Principal Amount: $9,000,000.00 Initial Rate: 5.626% Date of Agreement: October
19, 2001

 

DESCRIPTION OF EXISTING INDEBTEDNESS. The Promissory Note dated November 15,
2000 and Change in Terms Agreements dated May 1, 2001, July 01, 2001 and
September 1, 2001.

 

DESCRIPTION OF COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

DESCRIPTION OF CHANGE IN TERMS. The Maturity date of the Note is hereby extended
from November 1, 2001 to May 1, 2002. Principal amount shall be increased from
$8,000,000.00 to $9,000,000.00. The interest rate margin shall be decreased from
0.25 percentage point over the index to 0.125 percentage points over the index
as referenced in the “Variable Interest Rate” provision below.

 

PROMISE TO PAY. BISCO INDUSTRIES, INC. (“Borrower”) promises to pay to COMMUNITY
BANK (“Lender”), or order, in lawful money of the United States of America, the
principal amount of Nine Million & 00/100 Dollars ($9,000,000.00) or so much as
may be outstanding, together with interest on the unpaid outstanding principal
balance of each advance. Interest shall be calculated from the date of each
advance until repayment of each advance.

 

PAYMENT. Borrower with pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on May 1, 2002. In addition, Borrower will pay
regular monthly payments of all accrued unpaid interest due as of each payment
date, beginning November 1, 2001, with all subsequent interest payments to be
due on the same day of each month after that. Interest on this Agreement is
computed on a 365/360 simple interest basis; that is, by applying the ratio of
the annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE. Subject to designation of a different interest rate
index by Borrower as provided below, the interest rate on this Agreement is
subject to change from time to time based on changes in an index which is the
Lender’s, Community Bank, Reference Rate (the “Index”). Lender’s Reference Rate
shall mean the variable rate of interest, per annum most recently announced by
Lender at its head office in Pasadena, California, as its “Reference Rate”, with
the understanding that Lender’s “Reference Rate” is one of its base rates and
serves as a basis upon which effective rates of interest are calculated for
loans making reference thereto and may not be the lowest of the Lender’s base
rates. Lender will tell Borrower the current index rate upon Borrower’s request.
The interest rate change with not occur more often than each day. Borrower
understands that Lender may make loans based on other rates as well. The Index
currently is 5.500% per annum. The Interest rate to be applied to the unpaid
principal balance of the Note will be at a rate of 0.125 percentage points over
the Index, resulting in an initial rate of 5.625 % per annum. NOTICE: Under no
circumstances will the interest rate on the Note be more than the maximum rate
allowed by applicable law.

 

INTEREST RATE OPTIONS. On the terms and subject to the conditions set forth
herein, Borrower will be able to select, from one of the following Rate Options,
an interest rate which will be applicable to a particular dollar increment of
amounts outstanding, or to be disbursed, under this Agreement. Principal shall
be payable as specified herein in the “Payment” section, and interest shall be
payable as specified for each Rate Option. The following Rate Options are
available to Borrower:



 



(A)        Default Option. The interest rate margin and index described in the
“VARIABLE INTEREST RATE” paragraph herein (the “Default Option”).

 

(B)       Thirty (30) Day LIBOR Rate. A margin of 2.000 percentage points over
Thirty (30) Day LIBOR Rate. For purposes of this Agreement, Thirty (30) Day
LIBOR Rate shall mean the per annum rate determined by the British Bankers
Association to be the average rate of interest at which certain major banks
would offer deposit in U.S. Dollars to other major banks in the London Interbank
Currency Market. Interest based on this Rate Option will be fixed (a “Fixed Rate
Option”) for 30 days (the “Interest Period”), in any case extended to the next
succeeding business day when necessary, beginning on a borrowing date,
conversion date or expiration date of the then current Interest Period.
Adjustments in the interest rate due to changes in the maximum nonusurious
interest rate allowed (the “Highest Lawful Rate”) shall be made on the effective
day of any change in the Highest Lawful Rate. Under this Rate Option, Borrower
shall make monthly interest payments on the same day of the month, with a final
payment of all accrued and unpaid interest on the last day of such Interest
Period.

 

(C)       Sixty (60) Day LIBOR Rate. A margin of 2.000 percentage points over
Sixty (60) Day LIBOR Rate. For purposes of this Agreement, Sixty (60) Day LIBOR
Rate shall mean the per annum rate determined by the British Bankers Association
to be the average rate of interest at which certain major banks would offer
deposit in U.S. Dollars to other major banks in the London Interbank Currency
Market. Interest based on this Rate Option will be fixed (a “Fixed Rate Option”)
for 60 days (the “Interest Period”), in any case extended to the next succeeding
business day when necessary, beginning on a borrowing date, conversion date or
expiration date of the then current Interest Period. Adjustments in the interest
rate due to changes in the maximum nonusurious interest rate allowed (the
“Highest Lawful Rate”) shall be made on the effective day of any change in the
Highest Lawful Rate. Under this Rate Option, Borrower shall make monthly
interest payments on the same day of the month, with a final payment of all
accrued and unpaid interest on the last day of such Interest Period.

 

(D)     Ninety (90) Day LIBOR Rate. A margin of 2.000 percentage points over
Ninety (90) Day LIBOR Rate. For purposes of this Agreement, Ninety (90) Day
LIBOR Rate shall mean the per annum rate determined by the British Bankers
Association to be the average rate of interest at which certain major banks
would offer deposit in U.S. Dollars to other major banks in the London Interbank
Currency Market. Interest based on this Rate Option will be fixed (a “Fixed Rate
Option”) for 90 days (the “Interest Period”), in any case extended to the next
succeeding business day when necessary, beginning on a borrowing date,
conversion date or expiration date of the then current Interest Period.
Adjustments in the interest rate due to changes in the maximum nonusurious
interest rate allowed (the “Highest Lawful Rate”) shall be made on the effective
day of any change in the Highest Lawful Rate. Under this Rate Option, Borrower
shall make monthly interest payments on the same day of the month, with a final
payment of all accrued and unpaid interest on the last day of such Interest
Period.

  

The following provisions concerning Rate Options are a part of this Agreement:

 



Selection of Rate Options. Provided Borrower is not in default under this
Agreement, Borrower may request (a “Rate Request”) that a $1.00 increment or any
amount in excess thereof (an “Increment”) of the outstanding principal of, or
amounts to be disbursed under, this Agreement bear interest at the selected
rate. Borrower may make this Rate Request by telephonic notice, however no later
than 10:00 AM PDT three (3) business days prior to the effective date of the
Rate Request to permit Lender to quote the rate requested.



 



Applicable Interest Rate. Borrower’s Rate Request will become effective, and
interest on the increment designated will be calculated at the rate (the
“Effective Rate”), which Borrower requested, for the applicable Interest Period,
subject to the following:



 



(1)     Notwithstanding any Rate Request, interest shall be calculated on the
basis of the Default Option if (a) Lender, in good faith, is unable to ascertain
the requested Rate Option by reason of circumstances then affecting the
applicable money market or otherwise, (b) it becomes unlawful or impracticable
for Lender to maintain loans based upon the requested Rate Option, or (c)
Lender, in good faith, determines that it is impracticable to maintain loans
based on the requested Rate Option because of increased taxes, regulatory costs,
reserve requirements, expenses or any other costs or charges that affect such
Rate Options. Upon the occurrence of any of the events described in this
“Interest Rate Options” section, any increment to which a requested Rate Option
applies shall be immediately (or at the option of Lender, at the end the current
Interest Period), without further action of Lender or Borrower, converted to an
increment to which the Default Option applies.



 



(2)     Borrower may have no more than a total of 4 Effective Rates applicable
to amounts outstanding under this Agreement at any given time.

 

(3)     A Rate Request shall be effective as to amounts to be disbursed under
this Agreement only if, on the effective date of the Rate Requests, such amounts
are in fact disbursed to or for Borrower’s account in accordance with the
provisions of this Agreement and any related loan documents.

 

(4)     Any amounts of outstanding principal for which a Rate Request has not
been made, or is otherwise not effective, shall been interest until paid in full
at the Default Option.

 

(5)     Any amounts of outstanding principal bearing interest based upon a Rate
Option shall bear interest at such rate until the end of the Interest Period
therefor, and thereafter shall bear interest based upon the Default Option
unless a new Rate Request for a Rate Option complying with the terms hereof has
been made and has become effective.

 

(6)     If Borrower is in default under this Agreement (“Default”), then Lender
shall no longer be obligated to honor any Rate Requests.



 

(7)No Interest Period shall extend beyond the maturity date of this Agreement.

 



 

 



 



CHANGE IN TERMS AGREEMENT Loan No: 155354101 (Continued) Page 2

 

Notices: Authority to Act. Borrower acknowledges and agrees that the agreement
of Lender herein to receive certain notices by telephone is solely for
Borrower’s convenience. Lender shall be entitled to rely on the authority of the
person purporting to be a person authorized by Borrower to give such notice, and
Lender shall have no liability to Borrower on account of any action taken by
Lender in reliance upon such telephonic notice. Borrower’s obligation to repay
all sums owing under the Note shall not be affected in any way or to any extent
by any failure by Lender to receive written confirmation of any telephonic
notice or the receipt by Lender of a confirmation which is at variance with the
terms understood by Lender to be contained in the telephonic notice.

  



PREPAYMENT; MINIMUM INTEREST CHARGE. In any event, even upon full prepayment of
this Agreement, Borrower understands that Lender is entitled to a minimum
interest charge of $500.00. Other than Borrower’s obligation to pay any minimum
interest charge, Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due. Early payments will not, unless agreed to by Lender
in writing, relieve Borrower of Borrower’s obligation to continue to make
payments of accrued unpaid interest. Rather, early payments will reduce the
principal balance due. Borrower agrees not to send Lender payments marked “paid
in full”, “without recourse”, or similar language. If Borrower sends such a
payment, Lender may accept it without losing any of Lender’s rights under this
Agreement, and Borrower will remain obligated to pay any further amount owed to
Lender. All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
“payment in full” of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: COMMUNITY BANK, Loan Operations Center, Post Office Box 54477 Los
Angeles, CA 90054.

  



LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $25.00,
whichever is greater.

 

INTEREST AFTER DEFAULT. Upon Borrower’s failure to pay all amounts declared due
pursuant to this section, including failure to pay upon final maturity, Lender,
at its option, may, if permitted under applicable law, increase the variable
interest rate on this Agreement to 5.125 percentage points over the Index.

 

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

  

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor.

 

Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Insecurity. Lender in good faith believes itself insecure.



 

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Agreement within the preceding twelve (12) months, it may be cured (and no
event of default will have occurred) if Borrower, after receiving written notice
from Lender demanding cure of such default: (1) cures the default within fifteen
(15) days; or (2) if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.



 

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance on this Agreement and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay. Borrower will pay Lender that amount.
This includes, subject to any limits under applicable law, Lender’s attorneys’
fees and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. Borrower also
will pay any court costs, in addition to all other sums provided by law.

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

 

GOVERNING LAW. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This
Agreement has been accepted by Lender in the State of California.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

 

LINE OF CREDIT. This Agreement evidences a revolving line of credit. Advances
under this Agreement may be requested orally by Borrower or as provided in this
paragraph. Lender may, but need not, require that all oral requests be confirmed
in writing. All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender’s office shown above. The
following persons currently are authorized to request advances and authorize
payments under the line of credit Lender receives from Borrower, at Lender’s
address shown above, written notice of revocation of their authority: GLEN F.
CEILEY, Chairman & CEO of BISCO INDUSTRIES, INC.; ROBERT FITZPATRICK,
Controller; and STEPHEN CATANZARO, Chief Financial Officer. Borrower agrees to
be liable for all sums either: (A) advanced in accordance with the instructions
of an authorized person or (B) credited to any of Borrower’s accounts with
Lender. The unpaid principal balance owing on this Agreement at any time may be
evidenced by endorsements on this Agreement or by Lender’s internal records,
including daily computer print-outs. Lender will have no obligation to advance
funds under this Agreement if: (A) Borrower or any guarantor is in default under
the terms of this Agreement or any agreement that Borrower or any guarantor has
with Lender, including any agreement made in connection with the signing of this
Agreement; (B) Borrower or any guarantor ceases doing business or is insolvent;
(C) any guarantor seeks, claims or otherwise attempts to limit, modify or revoke
such guarantor’s guarantee of this Agreement or any other loan with Lender; (D)
Borrower has applied funds provided pursuant to this Agreement for purposes
other than those authorized by Lender; or (E) Lender in good faith believes
itself insecure.

 

ARBITRATION. Borrower and Lender agree that all disputes, claims and
controversies between them whether individual, joint, or class in nature,
arising from this Agreement or otherwise, including without limitation contract
and tort disputes, shall be arbitrated pursuant to the Rules of the American
Arbitration Association in effect at the time the claim is filed, upon request
of either party. No act to take or dispose of any Collateral shall constitute a
waiver of this arbitration agreement or be prohibited by this arbitration
agreement. This includes, without limitation, obtaining injunctive relief or a
temporary restraining order; invoking a power of sale under any deed of trust or
mortgage; obtaining a writ of attachment or imposition of a receiver; or
exercising any rights relating to personal property, including taking or
disposing of such property with or without judicial process pursuant to Article
9 of the Uniform Commercial Code. Any disputes, claims, or controversies
concerning the lawfulness or reasonableness of any act, or exercise of any
right, concerning any Collateral, including any claim to rescind, reform, or
otherwise modify any agreement relating to the Collateral, shall also be
arbitrated, provided however that no arbitrator shall have the right or the
power to enjoin or restrain any act of any party. Borrower and Lender agree that
in the event of an action for judicial foreclosure pursuant to California Code
of Civil Procedure Section 726, or any similar provision in any other state, the
commencement of such an action will not constitute a waiver of the right to
arbitrate and the court shall refer to arbitration as much of such action,
including counterclaims, as lawfully may be referred to arbitration. Judgment
upon any award rendered by any arbitrator may be entered in any court having
jurisdiction. Nothing in this Agreement shall preclude any party from seeking
equitable relief from a court of competent jurisdiction. The statute of
limitations, estoppel, waiver, laches, and similar doctrines which would
otherwise be applicable in an action brought by a party shall be applicable in
any arbitration proceeding, and the commencement of an arbitration proceeding
shall be deemed the commencement of an action for these purposes. The Federal
Arbitration Act shall apply to the construction, interpretation, and enforcement
of this arbitration provision.

 







 

 



 



CHANGE IN TERMS AGREEMENT Loan No: 155354101 (Continued) Page 3

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness.

 

Notify Us Of Inaccurate Information We Report To Consumer Reporting Agencies.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: COMMUNITY BANK
Loan Operations Center P.O. Box 54477 Los Angeles, CA 90054

 

MISCELLANEOUS PROVISIONS. Lender may delay or forgo enforcing any of its rights
or remedies under this Agreement without losing them. Borrower and any other
person who signs, guarantees or endorses this Agreement, to the extent allowed
by law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Agreement,
and unless otherwise expressly stated in writing, no party who signs this
Agreement, whether as maker, guarantor, accommodation maker or endorser, shall
be released from liability. All such parties agree that Lender may renew or
extend (repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Agreement are joint and several.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, CHAIRMAN & CEO of BISCO    
INDUSTRIES, INC.     LASER PRO Lending, Ver. 5.17.01.08 Copr. Harland Financial
Solutions, Inc. 1997, 2001. All Rights Reserved. - CA c:\CF150\CFT\LPL\D20C.FC
TR-459 PR-UCCSEC

 



 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 04-30-2002 07-01-2002 155354101 CLS 07/240   644 /s/ References in
the shaded area are for Lender’s use only and do not limit the applicability of
this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 state college boulevard      
anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $9,000,000.00 Initial Rate: 4.875% Date of Agreement: April
30, 2002

 

DESCRIPTION OF EXISTING INDEBTEDNESS. The Promissory Note dated November 15,
2000 and Change in Terms Agreements dated May 1, 2001; July 01, 2001; September
1, 2001 and October 19, 2001.

 

DESCRIPTION OF COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

DESCRIPTION OF CHANGE IN TERMS. The Maturity date of the Note is hereby extended
from May 1, 2002 to July 1, 2002.

 

DESCRIPTION of CHANGE IN LOAN AGREEMENT.

 

1)      Maintain Current Assets of $10,000,000.00.

 

PROMISE TO PAY. BISCO INDUSTRIES, INC. (“Borrower”) promises to pay to COMMUNITY
BANK (“Lender”), or order, in lawful money of the United States of America, the
principal amount of Nine Million & 00/100 Dollars ($9,000,000.00) or so much as
may be outstanding, together with interest on the unpaid outstanding principal
balance of each advance. Interest shall be calculated from the date of each
advance until repayment of each advance.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on July 1, 2002. In addition, Borrower will pay
regular monthly payments of all accrued unpaid interest due as of each payment
date, beginning June 1, 2002, with all subsequent interest payments to be due on
the same day of each month after that. Interest on this Agreement is computed on
a 365/360 simple interest basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding. Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE. Subject to designation of a different interest rate
index by Borrower as provided below, the interest rate on this Agreement is
subject to change from time to time based on changes in an index which is the
Lender’s, Community Bank, Reference Rate (the “Index”). Lender’s Reference Rate
shall mean the variable rate of interest, per annum most recently announced by
Lender at its head office in Pasadena, California, as its “Reference Rate”, with
the understanding that Lender’s “Reference Rate” is one of its base rates and
serves as a basis upon which effective rates of interest are calculated for
loans making reference thereto and may not be the lowest of the Lender’s base
rates. Lender will tell Borrower the current index rate upon Borrower’s request.
The interest rate change will not occur more often than each day. Borrower
understands that Lender may make loans based on other rates as well. The index
currently is 4.750% per annum. The interest rate to be applied to the unpaid
principal balance of the Note will be at a rate of 0.125 percentage points over
the index, resulting in an initial rate of 4.875% per annum. NOTICE: Under no
circumstances will the interest rate on the Note be more than the maximum rate
allowed by applicable law.

 

INTEREST RATE OPTIONS. On the terms and subject to the conditions set forth
herein, Borrower will be able to select, from one of the following Rate Options,
an interest rate which will be applicable to a particular dollar increment of
amounts outstanding, or to be disbursed, under this Agreement. Principal shall
be payable as specified herein in the “Payment” section, and interest shall be
payable as specified for each Rate Option. The following Rate Options are
available to Borrower:

 

(A)     Default Option. The interest rate margin and index described in the
“VARIABLE INTEREST RATE” paragraph herein (the “Default Option”).

 

(B)     Thirty (30) Day LIBOR Rate. A margin of 2.000 percentage points over
Thirty (30) Day LIBOR Rate. For purposes of this Agreement, Thirty (30) Day
LIBOR Rate shall mean the per annum rate determined by the British Bankers
Association to be the average rate of interest at which certain major banks
would offer deposit in U.S. Dollars to other major banks in the London Interbank
Currency Market. Interest based on this Rate Option will be fixed (a “Fixed Rate
Option”) for 30 days (the “Interest Period”), in any case extended to the next
succeeding business day when necessary, beginning on a borrowing date,
conversion date or expiration date of the then current Interest Period.
Adjustments in the interest rate due to changes in the maximum nonusurious
interest rate allowed (the “Highest Lawful Rate”) shall be made on the effective
day of any change in the Highest Lawful Rate. Under this Rate Option, Borrower
shall make monthly interest payments on the same day of the month, with a final
payment of all accrued and unpaid interest on the last day of such Interest
Period.

 

(C)     Sixty (60) Day LIBOR Rate. A margin of 2.000 percentage points over
Sixty (60) Day LIBOR Rate. For purposes of this Agreement, Sixty (6O) Day LIBOR
Rate shall mean the per annum rate determined by the British Bankers Association
to be the average rate of interest at which certain major banks would offer
deposit in U.S. Dollars to other major banks to the London Interbank Currency
Market. Interest based on this Rate Option will be fixed (a “Fixed Rate Option”)
for 60 days (the “Interest Period”), in any case extended to the next succeeding
business day when necessary, beginning on a borrowing date, conversion date or
expiration date of the then current Interest Period. Adjustments in the interest
rate due to changes in the maximum nonusurious interest rate allowed (the
“Highest Lawful Rate”) shall be made on the effective day of any change in the
Highest Lawful Rate. Under this Rate Option, Borrower shall make monthly
interest payments on the same day of the month, with a final payment of all
accrued and unpaid interest on the last day of such Interest Period.

 

(D)     Ninety (90) Day LIBOR Rate. A margin of 2.000 percentage points over
Ninety (90) Day LIBOR Rate. For purposes of this Agreement, Ninety (90) Day
LIBOR Rate shall mean the per annum rate determined by the British Bankers
Association to be the average rate of interest at which certain major banks
would offer deposit in U.S. Dollars to other major banks in the London Interbank
Currency Market. Interest based on this Rate Option will be fixed (a “Fixed Rate
Option”) for 90 days (the “Interest Period”), in any case extended to the next
succeeding business day when necessary, beginning on a borrowing date,
conversion date or expiration date of the then current Interest Period.
Adjustments in the interest rate due to changes in the maximum nonusurious
interest rate allowed (the “Highest Lawful Rate”) shall be made on the effective
day of any change in the Highest Lawful Rate. Under this Rate Option, Borrower
shall make monthly interest payments on the same day of the month, with a final
payment of all accrued and unpaid Interest on the last day of such interest
Period.

 

The following provisions concerning Rate Options are a part of this Agreement:

 

Selection of Rate Options. Provided Borrower is not in default under this
Agreement, Borrower may request (a “Rate Request”) that a $1.00 increment or any
amount in excess thereof (an “Increment”) of the outstanding principal of, or
amounts to be disbursed under, this Agreement bear interest at the selected
rate. Borrower may make this Rate Request by telephonic notice, however no later
than 10:00 AM PDT three (3) business days prior to the effective date of the
Rate Request to permit Lender to quote the rate requested.

 

Applicable Interest Rate. Borrower’s Rate Request will become effective, and
interest on the increment designated will be calculated at the rate (the
“Effective Rate”), which Borrower requested, for the applicable Interest Period,
subject to the following:

 

(1)     Notwithstanding any Rate Request, interest shall be calculated on the
basis of the Default Option if (a) Lender, in good faith, is unable to ascertain
the requested Rate Option by reason of circumstances then affecting the
applicable money market or otherwise, (b) it becomes unlawful or impracticable
for Lender to maintain loans based upon the requested Rate Option, or (c)
Lender, in good faith, determines that it is impracticable to maintain loans
based on the requested Rate Option because of increased taxes, regulatory costs,
reserve requirements, expenses or any other costs or charges that affect such
Rate Options. Upon the occurrence of any of the events described in this
“Interest Rate Options” section, any increment to which a requested Rate Option
applies shall be immediately (or at the option of Lender, at the end the current
Interest Period), without further action of Lender or Borrower, converted to an
increment to which the Default Option applies.

 

(2)     Borrower may have no more than a total of 4 Effective Rates applicable
to amounts outstanding under this Agreement at any given time.

 

(3)     A Rate Request shall be effective as to amounts to be disbursed under
this Agreement only if, on the effective date of the Rate Requests, such amounts
are in fact disbursed to or for Borrower’s account in accordance with the
provisions of this Agreement and any related loan documents.

 

(4)     Any amounts of outstanding principal for which a Rate Request has not
been made, or is otherwise not effective, shall been interest until paid in full
at the Default Option.

 

(5)     Any amounts of outstanding principal bearing interest based upon a Rate
Option shall bear interest at such rate until the end of the Interest Period
therefor, and thereafter shall bear interest based upon the Default Option
unless a new Rate Request for a Rate Option complying with the terms hereof has
been made and has become effective.

 

(6)     If Borrower is in default under this Agreement (“Default”), then Lender
shall no longer be obligated to honor any Rate Requests.

 

 

 

 

CHANGE IN TERMS AGREEMENT Loan No: 155354101 (Continued) Page 2

 

(7) No Interest Period shall extend beyond the maturity date of this Agreement.

 



Notices: Authority to Act. Borrower acknowledges and agrees that the agreement
of Lender herein to receive certain notices by telephone is solely for
Borrower’s convenience. Lender shall be entitled to rely on the authority of the
person purporting to be a person authorized by Borrower to give such notice, and
Lender shall have no liability to Borrower on account of any action taken by
Lender in reliance upon such telephonic notice. Borrower’s obligation to repay
all sums owing under the Note shall not be affected in any way or to any extent
by any failure by Lender to receive written confirmation of any telephonic
notice or the receipt by Lender of a confirmation which is at variance with the
terms understood by Lender to be contained in the telephonic notice.

 

PREPAYMENT; MINIMUM INTEREST CHARGE. In any event, even upon full prepayment of
this Agreement, Borrower understands that Lender is entitled to a minimum
interest charge of $500.00. Other than Borrower’s obligation to pay any minimum
interest charge, Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due. Early payments will not, unless agreed to by Lender
in writing, relieve Borrower of Borrower’s obligation to continue to make
payments of accrued unpaid interest. Rather, early payments will reduce the
principal balance due. Borrower agrees not to send Lender payments marked “paid
in full”, “without recourse”, or similar language. If Borrower sends such a
payment, Lender may accept it without losing any of Lender’s rights under this
Agreement, and Borrower will remain obligated to pay any further amount owed to
Lender. All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
“payment in full” of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: COMMUNITY BANK, Loan Operations Center, Post Office Box 54477 Los
Angeles, CA 90054.

 

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $25.00,
whichever is greater.

 

INTEREST AFTER DEFAULT. Upon Borrower’s failure to pay all amounts declared due
pursuant to this section, including failure to pay upon final maturity, Lender,
at its option, may, if permitted under applicable law, increase the variable
interest rate on this Agreement to 5.125 percentage points over the Index.

 

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness evidenced by this Note. In the event of a death,
Lender, at its option, may, but shall not be required to, permit the Guarantor’s
estate to assume unconditionally the obligations arising under the guaranty in a
manner satisfactory to Lender, and, in doing so, cure any Event of Default.

 

Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Agreement within the preceding twelve (12) months, it may be cured (and no
event of default will have occurred) if Borrower, after receiving written notice
from Lender demanding cure of such default: (1) cures the default within fifteen
(15) days; or (2) if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

 

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance on this Agreement and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay. Borrower will pay Lender that amount.
This includes, subject to any limits under applicable law, Lender’s attorneys’
fees and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. Borrower also
will pay any court costs, in addition to all other sums provided by law.

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

 

GOVERNING LAW. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This
Agreement has been accepted by Lender in the State of California.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

LINE OF CREDIT. This Agreement evidences a revolving line of credit. Advances
under this Agreement may be requested orally by Borrower or as provided in this
paragraph. Lender may, but need not, require that all oral requests be confirmed
in writing. All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender’s office shown above. The
following persons currently are authorized to request advances and authorize
payments under the line of credit until Lender receives from Borrower, at
Lender’s address shown above, written notice of revocation of their authority:
GLEN F. CEILEY, Chairman and CEO of BISCO INDUSTRIES, INC.; and ROBERT
FITZPATRICK, Controller. Borrower agrees to be liable for all sums either: (A)
advanced in accordance with the instructions of an authorized person or (B)
credited to any of Borrower’s accounts with Lender. The unpaid principal balance
owing on this Agreement at any time may be evidenced by endorsements on this
Agreement or by Lender’s internal records, including daily computer print-outs.
Lender will have no obligation to advance funds under this Agreement if: (A)
Borrower or any guarantor is in default under the terms of this Agreement or any
agreement that Borrower or any guarantor has with Lender, including any
agreement made in connection with the signing of this Agreement; (B) Borrower or
any guarantor ceases doing business or is insolvent; (C) any guarantor seeks,
claims or otherwise attempts to limit, modify or revoke such guarantor’s
guarantee of this Agreement or any other loan with Lender; (D) Borrower has
applied funds provided pursuant to this Agreement for purposes other than those
authorized by Lender; or (E) Lender in good faith believes itself insecure.

 

ARBITRATION. Borrower and Lender agree that all disputes, claims and
controversies between them whether individual, joint, or class in nature,
arising from this Agreement or otherwise, including without limitation contract
and tort disputes, shall be arbitrated pursuant to the Rules of the American
Arbitration Association in effect at the time the claim is filed, upon request
of either party. No act to take or dispose of any Collateral shall constitute a
waiver of this arbitration agreement or be prohibited by this arbitration
agreement. This includes, without limitation, obtaining injunctive relief or a
temporary restraining order; invoking a power of sale under any deed of trust or
mortgage; obtaining a writ of attachment or imposition of a receiver; or
exercising any rights relating to personal property, including taking or
disposing of such property with or without judicial process pursuant to Article
9 of the Uniform Commercial Code. Any disputes, claims, or controversies
concerning the lawfulness or reasonableness of any act, or exercise of any
right, concerning any Collateral, including any claim to rescind, reform, or
otherwise modify any agreement relating to the Collateral, shall also be
arbitrated, provided however that no arbitrator shall have the right or the
power to enjoin or restrain any act of any party. Borrower and Lender agree that
in the event of an action for judicial foreclosure pursuant to California Code
of Civil Procedure Section 726, or any similar provision in any other state, the
commencement of such an action will not constitute a waiver of the right to
arbitrate and the court shall refer to arbitration as much of such action,
including counterclaims, as lawfully may be referred to arbitration. Judgment
upon any award rendered by any arbitrator may be entered in any court having
jurisdiction. Nothing in this Agreement shall preclude any party from seeking
equitable relief from a court of competent jurisdiction.

 

 

 

 

CHANGE IN TERMS AGREEMENT Loan No: 155354101 (Continued) Page 3

 

The statute of limitations, estoppel, waiver, laches, and similar doctrines
which would otherwise be applicable in an action brought by a party shall be
applicable in any arbitration proceeding, and the commencement of an arbitration
proceeding shall be deemed the commencement of an action for these purposes. The
Federal Arbitration Act shall apply to the construction, interpretation, and
enforcement of this arbitration provision.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness.

 

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: COMMUNITY BANK,
ANAHEIM BRANCH, 1750 STATE COLLEGE BOULEVARD, ANAHEIM, CA 92806

 

MISCELLANEOUS PROVISIONS. Lender may delay or forgo enforcing any of its rights
or remedies under this Agreement without losing them. Borrower and any other
person who signs, guarantees or endorses this Agreement, to the extent allowed
by law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Agreement,
and unless otherwise expressly stated in writing, no party who signs this
Agreement, whether as maker, guarantor, accommodation maker or endorser, shall
be released from liability. All such parties agree that Lender may renew or
extend (repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Agreement are joint and several.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By:   /s/ Glen F. Ceiley     GLEN F. CEILEY, CHAIRMAN & CEO of BISCO    
INDUSTRIES, INC.     LASER PRO Lending, Ver. 5.19.20.05 Copr. Harland Financial
Solutions, Inc. 1997, 2002. All Rights Reserved. - CA c:\CF150\CFT\LPL\D20C.FC
TR-659 PR-UCCSEC

 

 

 



 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 06-17-2002 09-01-2002 155354101 CLS 07 / 240   644 /s/

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. 

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: BISCO industries, inc. Lender: COMMUNITY BANK   1500 north lakeview
avenue   ANAHEIM branch   anaheim, ca  92807   1750 state college boulevard    
  anaheim, ca 92806       (800) 788-9999        

 

Principal Amount:     $9,000,000.00 Initial Rate:    4.875% Date of Agreement:
  June 17, 2002

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and Change in Terms Agreements dated May 1, 2001; July 01, 2001; September 1,
2001; October 19, 2001 and April 30, 2002.

 

DESCRIPTION OF COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

DESCRIPTION OF CHANGE IN TERMS. The Maturity date of the Note is hereby extended
from July 1, 2002 to September 01, 2002.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By:  /s/ Glen F. Ceiley     GLEN F. CEILEY, Chairman & CEO of BISCO    
INDUSTRIES, INC.  

 



LASER PRO Lending, Ver. 5.19.20.05 Copr. Harland Financial Solutions, Inc. 1997,
2002. All Rights Reserved. - CA c:\CF150\CFT\LPL\D20C.FC TR-630 PR-UCCSEC

  

 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 08-28-2002 10-01-2002 155354101 CLS 07 / 240   644

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: BIsco industries, inc. Lender: coMMUNITY baNk   1500 north lakeview
avenue   anaheim branch   anaheim, ca 92807   1750 SOUTH state college bLVD    
  anaheim, ca 92806       (800) 788-9999        

 

Principal Amount:    $9,000,000.00 Initial Rate:    4.875% Date of Agreement:
  August 28, 2002

  

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and Change in Terms Agreements dated May 1, 2001; July 1, 2001; September 1,
2001; October 19, 2001; April 30, 2002 and June 17, 2002.

 

DESCRIPTION OF COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

DESCRIPTION OF CHANGE IN TERMS. The Maturity date of the Note is hereby extended
from September 1, 2002 to October 1, 2002.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By: /s/ Glen F. Ceiley     GLEN F. CEILEY, Chairman & CEO of BISCO    
INDUSTRIES, INC.  

  



LASER PRO Lending, Ver. 5.20.00.010 Copr. Harland Financial Solutions, Inc.
1997, 2002. All Rights Reserved. - CA c:\CF150\CFT\LPL\D20C.FC TR-630 PR-UCCSEC

  

 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000,00 09-16-2002 11-01-2002 155354101 CLS 07 / 240   644 /s/

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. 

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: Bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, ca 92807   1750 south state college blvd    
  anaheim, ca 92806       (800) 788-9999        

 



Principal Amount: $9,000,000.00 Initial Rate: 4.875% Date of Agreement:
September 16, 2002

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and Change in Terms Agreements dated May 1, 2001; July 1, 2001; September 1,
2001; October 19, 2001; April 30, 2002; June 17, 2002 and August 28, 2002.

 

DESCRIPTION OF COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

DESCRIPTION OF CHANGE IN TERMS. Maturity date of the Note is hereby extended
from October 1, 2002 to November 01, 2002.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 



By: /s/ Glen F. Ceiley     GLEN F. CEILEY, Chairman & CEO of BISCO    
INDUSTRIES, Inc.  



 



LASER PRO Lending, Ver. 5.20.00.010 Copr. Harland Financial Solutions, Inc.
1997, 2002. All Rights Reserved. - CA c:\CF150\CFI\LPL\D20C.FC TR-859 PR-UCCSEC



 

 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 10-28-2002 02-01-2003 155354101 CLS 07 / 240   644 /s/ References
in the shaded area are for Lender’s use only and do not limit the applicability
of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 south state college blvd    
  anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $9,000,000.00 Initial Rate: 4.875% Date of Agreement: October
28, 2002

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and Change in Terms Agreements dated May 1, 2001; July 1, 2001; September 1,
2001; October 19, 2001; April 30, 2002; June 17, 2002, August 28, 2002 and
September 16, 2002.

 

DESCRIPTION OF COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

DESCRIPTION OF CHANGE IN TERMS. Maturity date of the Note is hereby extended
from to November 01, 2002 to February 1, 2003.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 



Bisco industries, inc.

 

By: /s/ Glen F. Ceiley     GLEN F. CEILEY, CHAIRMAN & CEO of BISCO INDUSTRIES,
INC.  

 

LASER PRO Lending, Ver. 5.20.00.010 Copr. Harland Financial Solutions, Inc.
1997, 2002. All Rights Reserved. - CA c:\CF150\CFI\LPL\D20CFC TR-659 PR-UCCSEC

 

 

 

 

CHANGE IN TERMS AGREEMENT



  

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 01-24-2003 04-01-2003 155354101 CLS 07 / 240   644 /s/ References
in the shaded area are for Lender’s use only and do not limit the applicability
of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 south state college blvd    
  anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $9,000,000.00 Initial Rate: 4.375% Date of Agreement: January
24, 2003

 

description of existing indebtedness. Promissory Note dated November 15, 2000
and Change in Terms Agreements dated May 1, 2001; July 1, 2001; September 1,
2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28, 2002;
September 16, 2002 and October 28, 2002.

 

description of collateral. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

description of change in terms. Maturity date of the Note is hereby extended
from February 1, 2003 to April 01, 2003.

 

continuing validity. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

prior to signing this agreement, borrower read and understood all the provisions
of this agreement, including the variable interest rate provisions. borrower
agrees to the terms of the agreement.

 

borrower:

 

Bisco industries, inc.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman & CEO of BISCO INDUSTRIES,
INC.  

 



 

LASER PRO Lending, Ver. 5.20.00.010 Copr. Harland Financial Solutions, Inc.
1997, 2003. All Rights Reserved. - CA c:\CFl50\CFI\LPL\D20C.FC TR-659 PR-UCCSEC

 

 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 03-27-2003 06-01-2003 155354101 CLS 07 / 240 600714 644 /s/
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 s. state college blvd.      
anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $9,000,000.00 Initial Rate: 4.375% Date of Agreement: March
27, 2003

 

description of existing indebtedness. Promissory Note dated November 15, 2000
and Change in Terms Agreements dated May 1, 2001; July 1, 2001; September 1,
2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28, 2002;
September 16, 2002; October 28, 2002 and January 24, 2003.

 

description of collateral. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

description of change in terms. (1) Maturity date of the Note is hereby extended
from April 01, 2003 to June 1, 2003.

(2)   Persons authorized to request advances and paydowns under the line of
credit shall now include: CHRIS GRAHAM, Controller; MIKE BURGESS, Staff
Accountant and JUDY VALENTIN, Staff Accountant.

(3)   STEPHEN CATANZARO, Chief Financial Officer and ROBERT FITZPATRICK,
Controller, are no longer authorized to request advance and paydowns under the
line of credit.

 

continuing validity. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

prior to signing this agreement, borrower read and understood all the provisions
of this agreement, including the variable interest rate provisions. borrower
agrees to the terms of the agreement.

 

borrower:

 

bisco industries, inc.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO INDUSTRIES,
INC.  

 



 

LASER PRO Lending, Ver. 5.21.50.002 Copr. Harland Financial Solutions, Inc.
1997, 2003. All Rights Reserved. - CA c:\CFl50\CFI\LPL\D20C.FC TR-659 PR-UCCSEC

 

 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 06-01-2003 10-01-2003 155354101 CLS 07 / 240 600714 644 /s/
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 s. state college blvd.      
anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $9,000,000.00 Initial Rate: 4.375% Date of Agreement: June 1,
2003

 

DESCRIPTION of EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003 and March 27, 2003.

 

DESCRIPTION OF COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

DESCRIPTION OF CHANGE IN BUSINESS LOAN AGREEMENT.

 

Subject to the terms of this Agreement, Lender will issue commercial and standby
letters of credit (each a “Letter of Credit”) on behalf of Borrower. At no time,
however, shall the total face amount of all Letters of Credit outstanding, less
any partial draws paid under the Letters of Credit exceed the sum of
$1,000,000.00.

 

(1)   Upon Lender’s request, Borrower promptly shall pay to Lender issuance fees
and such other fees, commissions, costs, and any out-of-pocket expenses charged
or incurred by Lender with respect to any Letter of Credit.

 

(2)   The commitment by Lender to issue Letters of Credit shall, unless earlier
terminated in accordance with the terms of this Agreement, automatically
terminate on the Expiration Date and no Letter of Credit shall expire on a date
which is more than zero (0) days after the Expiration Date.

 

(3)   Each Letter of Credit shall be in form and substance satisfactory to
Lender and in favor of beneficiaries satisfactory to Lender, provided that
Lender may refuse to issue a Letter of Credit due to the nature of the
transaction or its terms or in connection with any transaction where Lender, due
to the beneficiary or the nationality or residence of the beneficiary, would be
prohibited by any applicable law, regulation, or order from issuing such Letter
of Credit. Under no circumstances, however will a Letter of Credit exceed zero
(0) days from the issue date.

 

(4)   Prior to the issuance of each Letter of Credit, and in all events prior to
any daily cutoff time Lender may have established for purposes thereof, Borrower
shall deliver to Lender a duly executed form of Lender’s standard form of
application for issuance of letter of credit with proper insertions

 

INTERNAL FINANCIAL STATEMENTS: As soon as available, but in no event later than
(30) days after the end of each month, Borrower’s financial statements for the
month, prepared by borrower in form satisfactory to Lender.

 

DESCRIPTION OF CHANGE IN TERMS. (1) The maturity date of the Note is hereby
extended from June 1, 2003 to October 1, 2003

 (2) The Libor Optional Rates are no longer available for this facility.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

  

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO INDUSTRIES,
INC.  

 



 

LASER PRO Lending, Ver. 5.21.50.002 Copr. Harland Financial Solutions, Inc.
1997, 2003. All Rights Reserved. - CA c:\CFl50\CFI\LPL\D20C.FC TR-659 PR-UCCSEC

 

 

 

  

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 10-01-2003 12-01-2003 155354101 CLS 07 / 240 600714 644 /s/
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 s. state college blvd.      
anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $9,000,000.00 Initial Rate: 4.125% Date of Agreement: October
1, 2003

 

description of existing indebtedness. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003, March 27, 2003 and
June 1, 2003.

 

description of collateral. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

description of change in terms. The maturity date of the Note is hereby extended
from October 1, 2003 to December 1, 2003.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 



PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

borrower:

 

BISCO INDUSTRIES, INC.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO INDUSTRIES,
INC.  

 



 

LASER PRO Lending, Ver. 5.22.10.005 Copr. Harland Financial Solutions, Inc.
1997, 2003. All Rights Reserved. - CA G:\CFl50\CFI\LPL\D20C.FC TR-659 PR-UCCSEC

 

 

 

 

CHANGE IN TERMS AGREEMENT



 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 12-01-2003 02-01-2004 155354101 CLS 07 / 240 600714 644 /s/
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 NORTH LAKEVIEW
AVENUE   ANAHEIM BRANCH   ANAHEIM, CA 92807   1750 S. STATE college BLVD.      
ANAHEIM, CA 92806       (800) 788-9999        

 

Principal Amount: $9,000,000.00 Initial Rate: 4.125% Date of Agreement: December
1, 2003

 

DESCRIPTION of EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003, March 27, 2003;
June 1, 2003 and October 01, 2003.

 

DESCRIPTION OF COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

DESCRIPTION OF CHANGE IN TERMS. The maturity date of the Note is hereby extended
from December 1, 2003 to February 01, 2004.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:       BISCO INDUSTRIES, INC.       By: /s/ GLEN F. CEILEY     GLEN F.
CEILEY, Chairman and CEO of BISCO     INDUSTRIES, INC.  

 



 

LASER PRO Lending, Ver. 5.22.10.005 Copr. Harland Financial Solutions, Inc.
1997, 2003. All Rights Reserved. - CA c:\CFl50\CFI\LPL\D20C.FC TR-859 PR-UCCSEC

 

 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 02-01-2004 05-01-2004 155354101 CLS 07 / 240 600714 644 /s/
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 NORTH LAKEVIEW
AVENUE   ANAHEIM BRANCH   ANAHEIM, CA 92807   1750 s. STATE COLLEGE BLVD.      
ANAHEIM, CA 92806       (800) 788-9999        

 

Principal Amount: $9,000,000.00 Initial Rate: 4.125% Date of Agreement: February
1, 2004

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003, March 27, 2003;
June 1, 2003; October 01, 2003 and December 1, 2003.

 

DESCRIPTION OF COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

DESCRIPTION OF CHANGE IN TERMS. The maturity date of the Note is hereby extended
from February 1, 2004 to May 1, 2004.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
of THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:       BISCO INDUSTRIES, INC.       By: /s/ GLEN F. CEILEY     GLEN F.
CEILEY, Chairman and CEO of BISCO     INDUSTRIES, INC.  

 



 

LASER PRO Lending, Ver. 5.22.10.005 Copr. Harland Financial Solutions. Inc.
1997, 2004. All Rights Reserved, - CA c:\CFl50\CFI\LPL\D20C.FC TR-659 PR-UCCSEC

 

 

 

 

CHANGE IN TERMS AGREEMENT

 



Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 05-01-2004 07-01-2004 155354101 CLS 07 / 240 600714 644 /s/
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 



Borrower: bisco industries, inc. Lender: community bank   1500 NORTH LAKEVIEW
AVENUE   ANAHEIM BRANCH   ANAHEIM, CA 92807   1750 s. STATE COLLEGE BLVD.      
ANAHEIM, CA 92806       (800) 788-9999        

 

Principal Amount: $9,000,000.00 Initial Rate:       4.125% Date of Agreement:
May 1, 2004

 

description of existing indebtedness. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 01, 2003; December 1, 2003; and February 1, 2004.

 

description of collateral. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

description OF change in terms. The maturity date of the Note is hereby extended
from May 1, 2004 to July 1, 2004.

 

continuing validity. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

prior to signing this agreement, borrower read and understood all the provisions
of this agreement. borrower agrees TO the terms of the agreement.

 

borrower:

 

BISCO INDUSTRIES, INC.       By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman
and CEO of BISCO INDUSTRIES, INC.  







 

 LASER PRO Lending, Ver. 5.23.20.002 Copr. Harland Financial Solutions. Inc.
1997, 2004. All Rights Reserved. - CA c:\CF150\CFI\LPL\D20C.FC TR-659 PR-UCCSEC

  

 

 



 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 06-23-2004 08-01-2004 155354101 CLS 07 / 240 600714 644 /s/

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, ca 92807   1750 s. state college blvd.      
anaheim, ca 92806       (800) 788-9999

 



 

  

Principal Amount: $9,000,000.00 Initial Rate: 4.125% Date of Agreement: June 23,
2004

 

description of existing indebtedness. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 01, 2003; December 1, 2003; February 1, 2004; and May 1,
2004.

 

description of collateral. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

description of change in terms. The maturity date of the Note is hereby extended
from July 1, 2004 to August 1, 2004.

 

continuing validity. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

prior TO signing this agreement, borrower read and understood all the provisions
OF this agreement. borrower agrees to the TERMS of the agreement.

 

borrower:

 

bisco industries, inc,

 

BY: /s/ GLEN F. CEILEY   GLEN f. ceiley, Chairman and ceo of bisco
industries, INC.

 

 



LASER PRO Lending, Ver. 5.23 20.002 Copr. Harland Financial Solutions. Inc 1997,
2004. All Rights Reserved - CA o:\CFIS0\CFl\LPL\D20C.FC TR-659 PR-UCCSEC

 

 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 08-01-2004 02-01-2005 155354101 CLS 01 / 240 600714 644 /s/

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 NORTH LAKEVIEW
AVENUE   ANAHEIM BRANCH   ANAHEIM, ca 92807   1750 S. STATE COLLEGE BLVD.      
anaheim, ca 92806       (800) 788-9999

 



 



 

Principal Amount: $9,000,000.00 Initial Rate: 4.375% Date of Agreement: August
1, 2004

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 01, 2003; December 1, 2003; February 1, 2004; May 1, 2004
and June 23, 2004.

 

DESCRIPTION OF COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1, 1999.

 

DESCRIPTION OF CHANGE IN TERMS. 1) Maturity date of the Note is hereby extended
from August 1, 2004 to Feburary 1, 2005.

 

2) Additional Collateral as described per Commercial Security Agreement of even
date.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

bisco industries, inc.

 





BY: /s/ GLEN F. CEILEY   GLEN f. ceiley, Chairman and ceo of bisco
industries, INC.





 



 



LASER PRO Lending, Ver. 5.23.20.002 Copr. Harland Financial Solution. Inc. 1997,
2004. All Rights Reserved. - CA c:\CFI50\CFI\LPL\D20C.FC TR-6384 PR-CERTIFIE

 

 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 02-01-2005 04-01-2005 155354101 CLS 01 /240 600714 644 /s/
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 NORTH LAKEVIEW
AVENUE   ANAHEIM BRANCH   ANAHEIM, CA 92807   1750 S. STATE COLLEGE BLVD.      
ANAHEIM, CA 92806       (800) 788-9999

 



 



 

Principal Amount: $9,000,000.00 Initial Rate: 5.375% Date of Agreement: February
1, 2005

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 01, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004 and August 1, 2004.

 

DESCRIPTION of COLLATERAL. Collateral as described per Commercial Security
Agreement dated March 1,1999.

 

DESCRIPTION OF CHANGE IN TERMS. 1) Maturity date of the Note is hereby extended
from February 1, 2005 to April 1, 2005.

2) Michael Bains is hereby added as authorized person to make advances and
paydowns on this Note.

 

DESCRIPTION of CHANGE IN LOAN AGREEMENT

 

1)    Collateral Schedules. With respect to Eligible Accounts, schedules shall
be delivered Borrower shall execute and deliver to Lender by the twentieth
(20th) day of each month during the term of this Agreement the following: a
Transaction Report; a Monthly Reconciliation; Schedules of Ineligible Accounts
and Inventory; a detailed aging, by total, of Borrower’s Accounts; a Compliance
Certificate; and a written report to Lender of all contract disputes and claims
in excess of Fifty Thousand and No/100 ($50,000.00) not previosuly disclosed to
Lender and a listing, by name, address, telephone number and principal contact,
of all of Borrower’s Account Debtors; each prepared as of the last day of the
immediately preceding calendar month and each certified by an Authorized
Representative as being true and connect.

 

2)    Annual Statements. Borrower shall furnish Lender, as soon as available
within one hundred twenty days (120) days of fiscal year end, Borrower’s balance
sheet and income statement for the year ended, audited by a certified public
accountant satisfactory to Lender.

 

3)    Right to Audit and Inspect. Without in any way limiting Lender’s rights
under any other provision of this Agreement, Lender shall be entitled to
conduct, semi-annual audit(s) of Borrower’s books and, semi-annual inspection(s)
of the Inventory and Equipment and to check and test the same as to quality,
quantity, value and condition during the Borrower’s normal business hours. The
costs and expenses incurred by Lender in connection with such audits and
inspections shall be charged to Borrower. Lender will invoice Borrower for such
costs and expenses and Borrower shall pay Lender the full amount of such costs
and expenses within ten (10) days from the date of invoice.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 





BY: /s/ GLEN F. CEILEY   GLEN f. ceiley, Chairman and ceo of bisco
industries, INC.





 



 



LASER PRO Lending, Ver. 5.23.20.002 Copr. Harland Financial Solution. Inc. 1997,
2004. All Rights Reserved. - CA c:\CFI50\CFI\LPL\D20C.FC TR-5384 PR-CERTIFIE

 

 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Pate Maturity Loan No Call / Coll Account Officer Initials
$9,000,000.00 04-01-2005 04-01-2006 155354101 CLS 03 /240 600714 644 /s/
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 NORTH LAKEVIEW
AVENUE   anaheim BRANCH   ANAHEIM, CA 92807   1750 S. STATE COLLEGE BLVD.      
ANAHEIM, CA 92806       (800) 788-9999

 



 



 

Principal Amount: $9,000,000.00 Initial Rate: 5.875% Date of Agreement: April 1,
2005

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004 and February 1, 2005.

 

DESCRIPTION OF COLLATERAL. Collateral as described per two Commercial Security
Agreements dated March 1, 1999 and August 1, 2004.

 

DESCRIPTION OF CHANGE IN TERMS.

(1)Maturity date of the Note is hereby extended from April 1, 2005 to April 1,
2006.

(2)Libor Optional Rate are hereby added, as described under “Interest Rates
Optional” below

(3)The Line of Credit is hereby amended from a Certified Accounts Receivable to
a Trading Asset

(4)The Subordinated Debt in the amount of $2,926,000.00, in the name of Glen F.
Ceiley is hereby released.

 

PAYMENT. Borrower will pay this loan on demand. Payment in full is due
immediately upon Lender’s demand. If no demand is made, Borrower will pay this
loan in one payment of all outstanding principal plus all accrued unpaid
interest on April 1, 2006. in addition, Borrower will pay regular monthly
payments of all accrued unpaid interest due as of each payment date, beginning
June 1, 2005, with all subsequent Interest payments to be due on the same day of
each month after that. Unless otherwise agreed or required by applicable law,
payments will be applied first to any accrued unpaid interest; then to
principal; then to any unpaid collection costs; and then to any late charges.
Interest on this Agreement is computed on a 365/360 simple interest basis; that
is, by applying the ratio of the annual interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding. Borrower will pay Lender at
Lender’s address shown above or at such other place as Lender may designate in
writing.

 

VARIABLE INTEREST RATE. Subject to designation of a different interest rate
index by Borrower as provided below, the interest rate on this Agreement is
subject to change from time to time based on changes in an index which is the
Lender’s, Community Bank, Reference Rate (the “Index”). Lender’s Reference Rate
shall mean the variable rate of interest, per annum most recently announced by
Lender at its head office in Pasadena, California, as its “Reference Rate”, with
the understanding that Lender’s “Reference Rate” is one of its base rates and
serves as a basis upon which effective rates of interest are calculated for
loans making reference thereto and may not be the lowest of the Lender’s base
rates. Lender will tell Borrower the current index rate upon Borrower’s request.
The interest rate change will not occur more often than each day. Borrower
understands that Lender may make loans based on other rates as well. The index
currently is 5.750% per annum. The interest rate to be applied to the unpaid
principal balance of the Note will be at a rate of 0.125 percentage points over
the index, resulting in an initial rate of 5.875% per annum. NOTICE: Under no
circumstances will the interest rate on the Note be more than the maximum rate
allowed by applicable law.

 

INTEREST RATE OPTIONS. On the terms and subject to the conditions set forth
herein, Borrower will be able to select, from one of the following Rate Options,
an interest rate which will be applicable to a particular dollar increment of
amounts outstanding, or to be disbursed, under this Agreement. Principal shall
be payable as specified herein in the “Payment” section, and interest shall be
payable as specified for each Rate Option. The following Rate Options are
available to Borrower:

 

(A)   Default Option. The interest rate margin and index described in the
“VARIABLE INTEREST RATE” paragraph herein (the “Default Option”).

 

(B)   Thirty (30) Day LIBOR Rate. A margin of 2.000 percentage points over
Thirty (30) Day LIBOR Rate. For purposes of this Agreement, Thirty (30) Day
LIBOR Rate shall mean the per annum rate determined by the British Bankers
Association to be the average rate of interest at which certain major banks
would offer deposit in U.S. Dollars to other major banks in the London Interbank
Currency Market. Interest based on this Rate Option will be fixed (a “Fixed Rate
Option”) for 30 days (the “Interest Period”), in any case extended to the next
succeeding business day when necessary, beginning on a borrowing date,
conversion date or expiration date of the then current interest Period.
Adjustments in the interest rate due to changes in the maximum nonusurious
interest rate allowed (the “Highest Lawful Rate”) shall be made on the effective
day of any change in the Highest Lawful Rate. Under this Rate Option, Borrower
shall make monthly interest payments on the same day of the month, with a final
payment of all accrued and unpaid interest on the last day of such Interest
Period.

 

(C)   Sixty (60) Day LIBOR Rate. A margin of 2.000 percentage points over Sixty
(60) Day LIBOR Rate. For purposes of this Agreement, Sixty (60) Day LIBOR Rate
shall mean the per annum rate determined by the British Bankers Association to
be the average rate of interest at which certain major banks would offer deposit
in U.S. Dollars to other major banks in the London Interbank Currency Market.
Interest based on this Rate Option will be fixed (a “Fixed Rate Option”) for 60
days (the “Interest Period”), in any case extended to the next succeeding
business day when necessary, beginning on a borrowing date, conversion date or
expiration date of the then current interest Period. Adjustments in the Interest
rate due to changes in the maximum nonusurious interest rate allowed (the
“Highest Lawful Rate”) shall be made on the effective day of any change in the
Highest Lawful Rate. Under this Rate Option, Borrower shall make monthly
interest payments on the same day of the month, with a final payment of all
accrued and unpaid interest on the last day of such Interest Period.

 

(D)   Ninety (90) Day LIBOR Rate. A margin of 2.000 percentage points over
Ninety (90) Day LIBOR Rate. For purposes of this Agreement, Ninety (90) Day
LIBOR Rate shall mean the per annum rate determined by the British Bankers
Association to be the average rate of interest at which certain major banks
would offer deposit in U.S. Dollars to other major banks in the London Interbank
Currency Market. Interest based on this Rate Option will be fixed (a “Fixed Rate
Option”) for 90 days (the “Interest Period”), in any case extended to the next
succeeding business day when necessary, beginning on a borrowing date,
conversion date or expiration date of the then current Interest Period.
Adjustments in the interest rate due to changes in the maximum nonusurious
interest rate allowed (the “Highest Lawful Rate”) shall be made on the effective
day of any change in the Highest Lawful Rate. Under this Rate Option, Borrower
shall make monthly interest payments on the same day of the month, with a final
payment of all accrued and unpaid interest on the last day of such Interest
Period.

 

The following provisions concerning Rate Options are a part of this Agreement:

 

Selection of Rate Options. Provided Borrower is not in default under this
Agreement, Borrower may request (a “Rate Request”) that a $500,000.00 increment
or any amount in excess thereof (an “Increment”) of the outstanding principal
of, or amounts to be disbursed under, this Agreement bear interest at the
selected rate. Borrower may make this Rate Request by telephonic notice, however
no later than 10:00 AM PDT three (3) business days prior to the effective date
of the Rate Request to permit Lender to quote the rate requested.

 

Applicable Interest Rate. Borrower’s Rate Request will become effective, and
interest on the increment designated will be calculated at the rate (the
“Effective Rate”), which Borrower requested, for the applicable Interest Period,
subject to the following:

 

(1)   Notwithstanding any Rate Request, interest shall be calculated on the
basis of the Default Option if (a) Lender, in good faith, is unable to ascertain
the requested Rate Option by reason of circumstances then affecting the
applicable money market or otherwise, (b) it becomes unlawful or impracticable
for Lender to maintain loans based upon the requested Rate Option, or (c)
Lender, in good faith, determines that it is impracticable to maintain loans
based on the requested Rate Option because of increased taxes, regulatory costs,
reserve requirements, expenses or any other costs or charges that affect such
Rate Options. Upon the occurrence of any of the events described in this
“Interest Rate Options” section, any increment to which a requested Rate Option
applies shall be immediately (or at the option of Lender, at the end the current
Interest Period), without further action of Lender or Borrower, converted to an
increment to which the Default Option applies.

 

(2)   Borrower may have no more than a total of 1 Effective Rates applicable to
amounts outstanding under this Agreement at any given time.

 

(3)   A Rate Request shall be effective as to amounts to be disbursed under this
Agreement only if, on the effective date of the Rate Requests, such amounts are
in fact disbursed to or for Borrower’s account in accordance with the provisions
of this Agreement and any related loan documents.

 

(4)   Any amounts of outstanding principal for which a Rate Request has not been
made, or is otherwise not effective, shall bear interest until paid in full at
the Default Option.

 

(5)   Any amounts of outstanding principal bearing interest based upon a Rate
Option shall bear interest at such rate until the end of the Interest Period
therefor, and thereafter shall bear interest based upon the Default Option
unless a new Rate Request for a Rate Option complying with the terms hereof has
been made and has become effective.

 

(6)   If Borrower is in default under this Agreement (“Default”), then Lender
shall no longer be obligated to honor any Rate Requests.

 

 

 

   

CHANGE IN TERMS AGREEMENT Loan No: 155354101 (Continued) Page 2

 

(7) No Interest Period shall extend beyond the maturity date of this Agreement.

 



Notices: Authority to Act. Borrower acknowledges and agrees that the agreement
of Lender herein to receive certain notices by telephone is solely for
Borrower’s convenience. Lender shall be entitled to rely on the authority of the
person purporting to be a person authorized by Borrower to give such notice, and
Lender shall have no liability to Borrower on account of any action taken by
Lender in reliance upon such telephonic notice. Borrower’s obligation to repay
all sums owing under the Note shall not be affected in any way or to any extent
by any failure by Lender to receive written confirmation of any telephonic
notice or the receipt by Lender of a confirmation which is at variance with the
terms understood by Lender to be contained in the telephonic notice.

 

PREPAYMENT; MINIMUM INTEREST CHARGE. In any event, even upon full prepayment of
this Agreement, Borrower understands that Lender is entitled to a minimum
interest charge of $500.00. Other than Borrower’s obligation to pay any minimum
interest charge, Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due. Early payments will not, unless agreed to by Lender
in writing, relieve Borrower of Borrower’s obligation to continue to make
payments of accrued unpaid interest. Rather, early payments will reduce the
principal balance due. Borrower agrees not to send Lender payments marked “paid
in full”, “without recourse”, or similar language. If Borrower sends such a
payment, Lender may accept it without losing any of Lender’s rights under this
Agreement, and Borrower will remain obligated to pay any further amount owed to
Lender. All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
“payment in full” of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount must be mailed or
delivered to: COMMUNITY BANK, Loan Operations Center, Post Office Box 54477 Los
Angeles, CA 90054.

 

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $25.00,
whichever is greater.

 

INTEREST AFTER DEFAULT. Upon default, the variable interest rate on this
Agreement shall immediately increase to 5.125 percentage points over the Index,
if permitted under applicable law.

 

DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:

 

Payment Default. Borrower fails to make any payment when due under the
Indebtedness.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower defaults under any loan, extension
of credit, security agreement, purchase or sales agreement, or any other
agreement, in favor of any other creditor or person that may materially affect
any of Borrower’s property or Borrower’s ability to perform Borrower’s
obligations under this Agreement or any of the Related Documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the Indebtedness. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness evidenced by this Note. In the event of a death,
Lender, at its option, may, but shall not be required to, permit the Guarantor’s
estate to assume unconditionally the obligations arising under the guaranty in a
manner satisfactory to Lender, and, in doing so, cure any Event of Default.

 

Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

Cure Provisions. If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Agreement within the preceding twelve (12) months, it may be cured (and no
event of default will have occurred) if Borrower, after receiving written notice
from Lender demanding cure of such default: (1) cures the default within fifteen
(15) days; or (2) if the cure requires more than fifteen (15) days, immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

 

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance on this Agreement and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay. Borrower will pay Lender that amount.
This includes, subject to any limits under applicable law, Lender’s attorneys’
fees and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. Borrower also
will pay any court costs, in addition to all other sums provided by law.

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

 

GOVERNING LAW. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of California. This
Agreement has been accepted by Lender in the State of California.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

 

LINE OF CREDIT. This Agreement evidences a revolving line of credit. Advances
under this Agreement may be requested orally by Borrower or as provided in this
paragraph. Lender may, but need not, require that all oral requests be confirmed
in writing. All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender’s office shown above. The
following persons currently are authorized, except as provided in this
paragraph, to request advances and authorize payments under the line of credit
until Lender receives from Borrower, at Lender’s address shown above, written
notice of revocation of their authority: GLEN F. CEILEY, Chairman and CEO of
BISCO INDUSTRIES, INC.; and MICHAEL BAINS. Borrower may request LIBOR advances
in the amount of $500,000.00 and $100,000.00 increments thereafter. Borrower
agrees to be liable for all sums either: (A) advanced in accordance with the
instructions of an authorized person or (B) credited to any of Borrower’s
accounts with Lender. The unpaid principal balance owing on this Agreement at
any time may be evidenced by endorsements on this Agreement or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Agreement if: (A) Borrower or any
guarantor is in default under the terms of this Agreement or any agreement that
Borrower or any guarantor has with Lender, including any agreement made in
connection with the signing of this Agreement; (B) Borrower or any guarantor
ceases doing business or is insolvent; (C) any guarantor seeks, claims or
otherwise attempts to limit, modify or revoke such guarantor’s guarantee of this
Agreement or any other loan with Lender; (D) Borrower has applied funds provided
pursuant to this Agreement for purposes other than those authorized by Lender;
or (E) Lender in good faith believes itself insecure.

 

 

 

 

CHANGE IN TERMS AGREEMENT Loan No: 155354101 (Continued) Page 3

  

ARBITRATION. Borrower and Lender agree that all disputes, claims and
controversies between them whether individual, joint, or class in nature,
arising from this Agreement or otherwise, including without limitation contract
and tort disputes, shall be arbitrated pursuant to the Rules of the American
Arbitration Association in effect at the time the claim is filed, upon request
of either party. No act to take or dispose of any Collateral shall constitute a
waiver of this arbitration agreement or be prohibited by this arbitration
agreement. This includes, without limitation, obtaining injunctive relief or a
temporary restraining order; invoking a power of sale under any deed of trust or
mortgage; obtaining a writ of attachment or imposition of a receiver; or
exercising any rights relating to personal property, including taking or
disposing of such property with or without judicial process pursuant to Article
9 of the Uniform Commercial Code. Any disputes, claims, or controversies
concerning the lawfulness or reasonableness of any act, or exercise of any
right, concerning any Collateral, including any claim to rescind, reform, or
otherwise modify any agreement relating to the Collateral, shall also be
arbitrated, provided however that no arbitrator shall have the right or the
power to enjoin or restrain any act of any party. Borrower and Lender agree that
in the event of an action for judicial foreclosure pursuant to California Code
of Civil Procedure Section 726, or any similar provision in any other state, the
commencement of such an action will not constitute a waiver of the right to
arbitrate and the court shall refer to arbitration as much of such action,
including counterclaims, as lawfully may be referred to arbitration. Judgment
upon any award rendered by any arbitrator may be entered in any court having
jurisdiction. Nothing in this Agreement shall preclude any party from seeking
equitable relief from a court of competent jurisdiction. The statute of
limitations, estoppel, waiver, laches, and similar doctrines which would
otherwise be applicable in an action brought by a party shall be applicable in
any arbitration proceeding, and the commencement of an arbitration proceeding
shall be deemed the commencement of an action for these purposes. The Federal
Arbitration Act shall apply to the construction, interpretation, and enforcement
of this arbitration provision.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

SUCCESSORS AND ASSIGNS. Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns. If ownership of the
Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness.

 

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: COMMUNITY BANK
Loan Operations Center P.O. Box 54477 Los Angeles, CA 90054

 

MISCELLANEOUS PROVISIONS. This Agreement is payable on demand. The inclusion of
specific default provisions or rights of Lender shall not preclude Lender’s
right to declare payment of this Agreement on its demand. Lender may delay or
forgo enforcing any of its rights or remedies under this Agreement without
losing them. Borrower and any other person who signs, guarantees or endorses
this Agreement, to the extent allowed by law, waive any applicable statute of
limitations, presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Agreement, and unless otherwise expressly stated in
writing, no party who signs this Agreement, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Agreement are joint and
several.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO    
INDUSTRIES, INC.     LASER PRO Lending, Ver. 5.23.20.002 Copr. Harland Financial
Solutions, Inc. 1997, 2005. All Rights Reserved. - CA c:\CF150\CFI\LPL\D20C.FC
TR-8201 PR-TRADASST

 

 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 04-01-2006 04-01-2007 155354101 CLS 03 / 240 600714 644 /s/
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 NORTH LAKEVIEW
AVENUE   ANAHEIM BRANCH   ANAHEIM, CA 92807   1750 S. STATE college BLVD.      
ANAHEIM, CA 92806       (800) 788-9999        

 

Principal Amount: $10,000,000.00 Initial Rate: 7.750% Date of Agreement: April
1, 2006

 

description of existing indebtedness. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005 and April 1, 2005.

 

description of collateral. Collateral as described per two Commercial Security
Agreements dated March 1, 1999 and August 1, 2004.

 

description of change in terms.

(1) Maturity date of the Note is hereby extended from April 1, 2006 to April 1,
2007.

(2) The principal amount of the Note is hereby increased from $9,000,000.00 to
$10,000,000.00.



(3) The interest rate margin of the Note is hereby decreased from 0.125% to 0%
over the Community Bank Reference Rate.

(4) The Thirty (30) day, Sixty (60) day and Ninety (90) day Libor Rate margin is
hereby changed from 2.00% to 1.75%.

(5) The Line of Credit is hereby amended from a Trading Asset covert to a Non
Formula Revolving Line of Credit.

 

continuing validity. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

prior to signing this agreement, borrower read and understood all the provisions
of this agreement. borrower agrees to the terms of the agreement.

 

borrower:

 

bisco industries, inc.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO    
INDUSTRIES, INC.     LASER PRO Lending, Ver. 5.30.00.004 Copr. Harland Financial
Solutions, Inc. 1997, 2006. All Rights Reserved. - CA c:\CF150\CFI\LPL\D20C.FC
TR-6201 PR-TRADASST

 

 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 03-28-2007 06-01-2007 155354101 CLS 07 / 240 600714 765 /s/
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 NORTH LAKEVIEW
AVENUE   ANAHEIM BRANCH   ANAHEIM, CA 92807   1750 S. STATE college BLVD.      
ANAHEIM, CA 92806       (800) 788-9999        

 

Principal Amount: $10,000,000.00 Initial Rate: 8.250% Date of Agreement: March
28, 2007

 

DESCRIPTION of EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005; April 1, 2005 and April 1,
2006.

 

DESCRIPTION OF COLLATERAL. Collateral as described per two Commercial Security
Agreements dated March 1, 1999 and August 1, 2004.

 

DESCRIPTION OF CHANGE IN TERMS.



Maturity date of the Note is hereby extended from April 1, 2007 to June 1, 2007.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

borrower:

 

bisco industries, inc.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO    
INDUSTRIES, INC.     LASER PRO Lending, Ver. 6.30.00.004 Copr. Harland Financial
Solutions, Inc. 1997, 2007. All Rights Reserved. - CA c:\CF150\CFI\LPL\D20C.FC
TR-6201 PR-TRADASST

 

 

 

  

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 06-01-2007 04-01-2008 155354101 CLS 07 / 240 600714 765 /s/
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 s. state college blvd.      
anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $10,000,000.00 Initial Rate: 8.250% Date of Agreement: June 1,
2007

 





DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005; April 1, 2005; April 1, 2006
and March 28, 2007.

 

DESCRIPTION OF COLLATERAL. Collateral as described per two Commercial Security
Agreements dated March 1, 1999 and August 1, 2004.

 

DESCRIPTION OF CHANGE IN TERMS.

Maturity date of the Note is hereby extended from June 1, 2007 to April 1, 2008.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 



By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO INDUSTRIES,
INC.  

  



 

 LASER PRO Lending, Ver. 5.30.00.004 Copr. Harland Financial Solutions, Inc.
1997, 2007. All Rights Reserved. - CA c:\CFl50\CFI\LPL\D20C.FC TR-6201
PR-TRADASST

  

 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 07-13-2007 04-01-2008 155354101 CLS 07 / 240 600714 765 /s/
References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 s. state college blvd.      
anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $10,000,000.00 Initial Rate: 8.250% Date of Agreement: July
13, 2007

 



DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005; April 1, 2005; April 1, 2006,
March 28, 2007 and June 1, 2007.

 

DESCRIPTION OF COLLATERAL. Collateral as described per two Commercial Security
Agreements dated March 1, 1999 and August 1, 2004.

 

DESCRIPTION OF CHANGE IN TERMS. Amy M. Leo, Accounting Supervisor is hereby
added as an authorized individual to request advances and/or paydowns on the
line of credit.

 

DESCRIPTION OF CHANGE IN BUSINESS LOAN AGREEMENT

 

1) The Letter of Credit annual fee is hereby decreased from three (3.0%) percent
to two (2.00%) percent.

 

2) The last sentence under paragraph entitled Effective Tangible Net Worth. is
hereby modified and reinstated as follows:

 

Borrower is not to make any new long-term investments as defined by GAAP,
inclusive of Data I/O, in excess of $100,000.00 without prior approval of
Lender.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO INDUSTRIES,
INC.  

 





 

 LASER PRO Lending, Ver. 5.30.00.004 Copr. Harland Financial Solutions, Inc.
1997, 2007. All Rights Reserved. - CA c:\CFl50\CFI\LPL\D20C.FC TR-6201
PR-TRADASST

  



 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 03-27-2008 05-15-2008 155354101 CLS 07 / 240 600714 765 /s/
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: BISCO INDUSTRIES, INC. Lender: COMMUNITY BANK   1500 NORTH LAKEVIEW
AVENUE   ANAHEIM BRANCH   ANAHEIM, CA 92807   1750 S. STATE COLLEGE BLVD.      
ANAHEIM, CA 92806       (800)788-9999        

 

Principal Amount: $10,000,000.00 Initial Rate: 5.250% Date of Agreement: March
27, 2008

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005; April 1, 2005; April 1, 2006,
March 28, 2007, June 1, 2007 and July 13, 2007.

 

DESCRIPTION OF COLLATERAL. Collateral as described per two Commercial Security
Agreements dated March 1, 1999 and August 1, 2004.

 

DESCRIPTION OF CHANGE IN TERMS.

The maturity date of the Promissory Note and Letter of Credit Facility are
hereby extended from April 1, 2006 to May 15, 2006.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By: /s/ Glenn F. Ceiley     GLEN F. CEILEY, Chairman and CEO of BISCO
INDUSTRIES, INC.  

 

LASER PRO Lending, Ver. 5.20.00.010 Copr. Harland Financial Solutions, Inc.
1997, 2003. All Rights Reserved. - CA c:\CFl5O\CFI\LPL\D20CFC TR-6201
PR-TRADASST

 

 

 

  

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 05-15-2008 04-01-2010 155354101 CLS 07 / 240 600714 765 /s/
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 s. state college blvd.      
anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $10,000,000.00 Initial Rate: 5.000% Date of Agreement: May 15,
2008

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005; April 1, 2005; April 1, 2006,
March 28, 2007, June 1, 2007, July 13, 2007 and March 27, 2008.

 

DESCRIPTION OF COLLATERAL. Collateral as described per two Commercial Security
Agreements dated March 1, 1999 and August 1, 2004.

 

DESCRIPTION OF CHANGE IN TERMS.

1) The maturity date of the Promissory Note is hereby extended from May 15,2008
to April 1,2010.

 

2) Glen F. Ceiley and Barbara A. Ceiley Revocable Trust Dated May 9, 2007 is
hereby added as a guarantor.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO INDUSTRIES,
INC.  

 





 

 LASER PRO Lending, Ver. 5.30.00.004 Copr. Harland Financial Solutions, Inc.
1997, 2008. All Rights Reserved. - CA G:\CFl50\CFI\LPL\D20C.FC TR-6201
PR-TRADASST

 



 

 

 

[tlogo.jpg]

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 05-15-2008 04-01-2010 155354101 CLS 07 / 240 600714 765 /s/
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 s. state college blvd.      
anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $10,000,000.00 Date of Agreement: May 15, 2008

 



DESCRIPTION OF EXISTING INDEBTEDNESS.

 

A loan to Borrower evidenced by a Promissory Note dated November 15, 2000, as
modified by Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005; April 1, 2005; April 1, 2006;
March 28, 2007; June 1, 2007; July 13, 2007 and March 27, 2008 (“Note”).

 

DESCRIPTION OF COLLATERAL.

 

A security interest in personal property assets as described in two Commercial
Security Agreements dated March 1, 1999 and August 1, 2004 (“Security
Agreements”).

 

DESCRIPTION OF CHANGE IN TERMS.

 

MODIFICATION OF NOTE. The Note is hereby modified and amended as follows:

 

1) The maturity date of the Promissory Note is hereby extended from May 15, 2008
to April 1, 2010.

 

2) Glen F. Ceiley and Barbara A. Ceiley Revocable Trust is hereby added as
guarantor.

 

4) The Letter of Credit Facility is hereby deleted in its entirety and replaced
with the following:

 

Letter of Credit Facility. Subject to the terms of this Agreement, Lender will
issue standby letters of credit (each, a “Letter of Credit”) on behalf of
Borrower. At no time, however, shall the total face amount of all Letters of
Credit outstanding, less any partial draws paid under the Letters of Credit
exceed the sum of $1,000,000.00.

 

(1) Upon Lender’s request, Borrower promptly shall pay to Lender issuance fees
and such other fees, commissions, costs, and any out-of-pocket expenses charged
or incurred by Lender with respect to any Letter of Credit.

 

(2) The commitment by Lender to issue Letters of Credit shall, unless earlier
terminated in accordance with the terms of this Agreement, automatically
terminate on the Expiration Date and no Letter of Credit shall expire on a date
which is more than zero (0) days after the Expiration Date.

 

(3) Each Letter of Credit shall be in form and substance satisfactory to Lender
and in favor of beneficiaries satisfactory to Lender, provided that Lender may
refuse to issue a Letter of Credit due to the nature of the transaction or its
terms or in connection with any transaction where Lender, due to the beneficiary
or the nationality or residence of the beneficiary, would be prohibited by any
applicable law, regulation, or order from issuing such Letter of Credit. Under
no circumstances, however will a Letter of Credit exceed zero (0) days from the
issue date.

 

(4) Prior to the issuance of each Letter of Credit, and in all events prior to
any daily cutoff time Lender may have established for purposes thereof, Borrower
shall deliver to Lender a duly executed form of Lender’s standard form of
application for issuance of letter of credit with proper insertions

 

(5) Notwithstanding anything contained in this Agreement or any Related
Documents to the contrary, upon issuance of a Letter of Credit by Lender, the
amount available for Advances hereunder shall automatically be reduced by the
face amount of such Letter of Credit, and such amount shall remain unavailable
for Advances so long as Lender remains obligated to make payments under the
Letter of Credit.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 



 

 

 



CHANGE IN TERMS AGREEMENT Loan No: 155354101 (Continued) Page 2      





 



PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO INDUSTRIES,
INC.  

 





 

 LASER PRO Lending, Ver. 5.45.00.004 Copr. Harland Financial Solutions, Inc.
1997, 2008. All Rights Reserved. - CA G:\CFl50\CFI\LPL\D20C.FC TR-6201
PR-TRADASST

 



 

 

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 03-03-2009 04-01-2010 155354101 CLS 07 / 240 600714 765 /s/
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 s. state college blvd.      
anaheim, ca 92806       (800)788-9999        

 

Principal Amount: $10,000,000.00 Date of Agreement: March 3, 2009

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated November 15, 2000
and subsequent Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005; April 1, 2005; April 1, 2006;
March 28, 2007; June 1, 2007; July 13, 2007; March 27, 2008 and May 15, 2008.

 

DESCRIPTION OF COLLATERAL. Collateral as described per two Commercial Security
Agreements dated March 1, 1999 and August 1, 2004.

 

DESCRIPTION OF CHANGE IN THE BUSINESS LOAN AGREEMENT.

 

1) The provision for minimum current assets is hereby deleted in its entirety
and replaced with the following;

 

Minimum Current Assets. Borrower shall maintain a minimum current assets of
$22,000,000.00 on a consolidated basis measured quarterly. Per GAAP, Investments
in Data I/O are to continue to be shown as non-current assets.

 

2) The provision for Brokerage Statements is hereby deleted in its entitrety and
replaced with the following:

 

Brokerage Statements. Borrower shall furnish to Lender Brokerage Statements for
marketable securities on a monthly basis beginning April 1, 2009.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
of THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 



BORROWER:

 

BISCO INDUSTRIES, INC.

 



By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO INDUSTRIES,
INC.  

 



 

 LASER PRO Lending, Ver. 5.41.00.004 Copr. Harland Financial Solutions, Inc.
1997, 2008. All Rights Reserved. - CA G:\CF150\CFI\LPL\D20C.FC TR-6201
PR-TRADASST

 



 

 

  

[tlogo.jpg]

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 03-23-2010 10-01-2010 155354101 CLS 07 / 240 600714 765 /s/
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: BISCO INDUSTRIES, INC. Lender: COMMUNITY BANK   1500 NORTH LAKEVIEW
AVENUE   ANAHEIM BRANCH   ANAHEIM, CA 92807   1750 S. STATE COLLEGE BLVD.      
ANAHEIM, CA 92806       (800) 788-9999        

 

Principal Amount: $10,000,000.00 Date of Agreement: March 23, 2010

 

DESCRIPTION OF EXISTING INDEBTEDNESS.

 

A loan to Borrower evidenced by a Promissory Note dated November 15, 2000, as
modified by Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005; April 1, 2005; April 1, 2006;
March 28, 2007; June 1, 2007; July 13, 2007; March 27, 2008, May 15, 2008 and
March 3, 2009 (“Note”).

 

DESCRIPTION OF COLLATERAL.

 

A security interest in personal property assets as described in a Commercial
Security Agreements dated March 1, 1999 as amended and restated by that certain
Commercial Security Agreement of even date herewith and a security interest in
personal property assets as described in a Commercial Security Agreement dated
August 1, 2004 (“Security Agreement”).

 

DESCRIPTION OF CHANGE IN TERMS.

 

MODIFICATION OF BUSINESS LOAN AGREEMENT. The Business Loan Agreement dated June
1, 2007 (“Loan Agreement”) is hereby modified and amended as follows:

 

1)  The covenant entitled “Annual Statements” is hereby deleted in its entirety
and replaced with the following:

 

Annual Statements. As soon as available, but in no event later than one hundred
twenty (120) days after the end of each fiscal year, Borrower’s company prepared
balance sheet and income statement for the year ended to reconcile with the net
worth of the prior financial statements on a consolidating basis, satisfactory
to Lender.

 

2)  The covenant entitled “Interim Statements” is hereby deleted in its entirety
and replaced with the following:

 

Interim Statements. As soon as available, but in no event later than forty five
(45) days after the end of each quarter, Borrower’s company prepared balance
sheet and income statement for the period ended, to reconcile with the net worth
of the prior financial statements on a consolidating basis, in form satisfactory
to Lender.

 

3)  The covenant entitled “Current Ratio” is hereby deleted in its entirety and
replaced with the following:

 

Current Ratio. Maintain a minimum Current Ratio of 1.10:1.00 on a consolidated
basis. The term “Current Ratio” means Borrower’s total Current Assets divided by
Borrower’s total liabilities. This ratio will be evaluated as of quarter-end.

 

4)  The covenant entitled “Effective Tangible Net Worth” is hereby deleted in
its entirety and replaced with the following:

 

Effective Tangible Net Worth. b Maintain minimum Effective Tangible Net Worth of
$4,835,000.00 on a consolidated basis. The term “Effective Tangible Net Worth”
means Borrower’s total assets, less intangibles [i.e., goodwill, trademarks,
patents, copyrights, organizational expenses, and similar intangible items, but
including leaseholds and leasehold improvements], less amounts due from
officers, partners, stockholders, directors, affiliates, and subsidiaries, less
total liabilities, plus amounts subordinated to Lender, as evidenced by a
subordination agreement, if any. This covenant will be measured as of
quarter-end.

 

5)  The covenant entitled “Debt to Effective Tangible Net Worth” is hereby
deleted in its entirety and replaced with the following:

 

Debt to Effective Tangible Net Worth. Maintain a maximum Debt to Effective
Tangible Net Worth Ratio of 3.85 to 1.00 on a consolidated basis. The term “Debt
to Effective Tangible Net Worth” means Borrower’s total liabilities, less
amounts subordinated to Lender, as evidenced by a subordination agreement, if
any divided by Borrower’s Effective Tangible Net Worth. This ratio will be
evaluated as of quarter-end.

 

6)  The following Affirmative Covenants are hereby added:

 

Annual Statements (EACO Corporation). As soon as available, but in no event
later than one hundred twenty (120) days after the end of each fiscal year, EACO
Corporation’s consolidated financial statements for the year ended, audited by a
Certified Public Accountant satisfactory to Lender and company prepared
financial statements to reconcile with the net worth of the prior financial
statements on a consolidating basis within one hundred twenty (120) days of
fiscal year end.

 

Interim Statements (EACO Corporation). As soon as available, but in no event
later than forty five (45) days after the end of each quarter, EACO
Corporation’s consolidated financial statements for the period ended, prepared
by a certified public accountant in form satisfactory to Lender and company
prepared financial statements to reconcile with the net worth of the prior
financial statements on a consolidating basis within forty five (45) days of
quarter end.

 

Tax Returns (EACO Corporation). As soon as available, but in no event later than
fifteen (15) days after the applicable filing date for the tax reporting period
ended. Federal and other governmental tax returns on a best efforts basis,
prepared by a tax professional satisfactory to Lender.

 

Limited Trading Losses Provision. Borrower’s trading losses shall be limited to
an amount that is not more than Borrower’s operating profits. Operating profit
is defined as gross profit less selling, general and administrative expenses and
depreciation and amortization expenses, exclusive of net trading losses on
marketable securities owned by Bisco and any extraordinary items, all as
normally defined under GAAP. Net trading losses are defined as the total of
realized gains and realized losses and unrealized gains and unrealized losses as
stated on the quarterly income statement. This covenant is to be measured on a
quarterly basis with the next measurement date being August 15, 2010.

 

 

 

  

CHANGE IN TERMS AGREEMENT Loan No: 155354101 (Continued) Page 2      




 
 

 



Additional Provision. Bisco Industries, Inc. has advanced funds to EACO
Corporation for which it expects repayment in the future. Bisco Industries, Inc.
will require EACO Corporation to pay down advances from any proceeds received
from the sale of real estate in Florida. Bisco Industries, Inc. agrees to pay
down the line of credit at Community Bank from any proceeds received from EACO
Corporation from the sale of real estate in Florida.

 

Additional Information. Promptly after the same is available and in any event no
later than June 1, 2010, Borrower shall furnish to Lender Borrower’s monthly
projections for the next eighteen (18) months that would be reflective of the
balance sheet and income statement as of the projected dates.

 

7) The Negative Covenants of Borrower are amended to include the following:

 

Except for non-recurring accounting and legal fees associated with the
completion of Borrower’s merger with EACO Corporation (“EACO”), Borrower will
not transfer any funds to EACO exceeding $60,000 in the aggregate in a single
calendar month without Lender’s prior written approval. Moreover, the
non-recurring merger costs must be paid from the sale of Borrower’s securities
and not from Borrower’s line #155354101 and shall not exceed $250,000 in the
aggregate.

 

MODIFICATION OF NOTE. The Note is hereby modified and amended as follows:

 

1)The maturity date of the Promissory Note is hereby extended from April 1, 2010
to October 1, 2010.

 

2)The LIBOR interest rate options are hereby deleted in their entirety.

 

3)EACO Corporation is hereby added as Guarantor.

 



CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.       By: /s/ GLEN P. CEILEY     GLEN P. CEILEY, Chairman
and CEO of BISCO INDUSTRIES, INC.  

 




 
 

LASER PRO Lending, Ver. 5.46.00.003 Copr. Harland Financial Solutions, Inc.
1997, 2010. All Rights Reserved. - CA G:\CF150\CFI\LPL\D20C.FC TR-6201
PR-TRADASST

  



 

 

 

[tlogo.jpg]

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 04-16-2010 10-01-2010 155354101 CLS 07 / 240 600714 765 /s/
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: BISCO INDUSTRIES, INC. Lender: COMMUNITY BANK   1500 NORTH LAKEVIEW
AVENUE   ANAHEIM BRANCH   ANAHEIM, CA 92807   1750 S. STATE COLLEGE BLVD.      
ANAHEIM, CA 92806       (800) 788-9999        

 

Principal Amount: $10,000,000.00 Date of Agreement: April 16, 2010

 

DESCRIPTION OF EXISTING INDEBTEDNESS.

 

A loan to Borrower evidenced by a Promissory Note dated November 15, 2000, as
modified by Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005; April 1, 2005; April 1, 2006;
March 28, 2007; June 1, 2007; July 13, 2007; March 27, 2008, May 15, 2008; March
3, 2009 and March 23, 2010 (“Note”).

 

DESCRIPTION OF COLLATERAL.

 

A security interest in personal property assets as described in a Commercial
Security Agreements dated March 1, 1999 as amended and restated by that certain
Commercial Security Agreement of even date herewith and a security interest in
personal property assets as described in a Commercial Security Agreement dated
August 1, 2004 (“Security Agreement”).

 

DESCRIPTION OF CHANGE IN TERMS.

 

MODIFICATION OF BUSINESS LOAN AGREEMENT. The Business Loan Agreement dated June
1, 2007 (“Loan Agreement”) is hereby modified and amended as follows:

 

1)  The covenant entitled “Effective Tangible Net Worth” is hereby deleted in
its entirety and replaced with the following:

 

Effective Tangible Net Worth. Maintain a minimum Effective Tangible Net Worth on
a consolidated basis of $4,835,000.00 measured at May 31, 2010 and $5,210,000.00
measured at fiscal year end August 31, 2010. The term “Effective Tangible Net
Worth” means Borrower’s total assets, less intangibles [i.e., goodwill,
trademarks, patents, copyrights, organizational expenses, and similar intangible
items, but including leaseholds and leasehold improvements], less amounts due
from officers, partners, stockholders, directors, affiliates, and subsidiaries,
less total liabilities, plus amounts subordinated to Lender, as evidenced by a
subordination agreement, if any.

 

2)  The covenant entitled “Debt to Effective Tangible Net Worth” is hereby
deleted in its entirety and replaced with the following:

 

Debt to Effective Tangible Net Worth. Maintain a maximum Debt to Effective
Tangible Net Worth Ratio on a consolidated basis of 3.85 to 1.00 measured at May
31, 2010 and 3.55 to 1.00 measured at fiscal year end August 31, 2010. The term
“Debt to Effective Tangible Net Worth” means Borrower’s total liabilities, less
amounts subordinated to Lender, as evidenced by a subordination agreement, if
any divided by Borrower’s Effective Tangible Net Worth.

 

3)  The affirmative covenant entitled “Limited Trading Losses Provision” is
hereby deleted in its entirety and replaced with the following:

 

Limited Trading Losses Provision. Borrower’s trading losses shall be limited to
an amount that is not more than Borrower’s operating profits. Operating profit
is defined as gross profit less selling, general and administrative expenses and
depreciation and amortization expenses, exclusive of net trading losses on
marketable securities owned by Bisco and any extraordinary items, all as
normally defined under GAAP. Net trading losses are defined as the total of
realized gains and realized losses and unrealized gains and unrealized losses as
stated on the quarterly income statement. This covenant is to be measured on a
quarterly basis with the next measurement date being July 15, 2010.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

 

 

 

CHANGE IN TERMS AGREEMENT Loan No: 155354101 (Continued) Page 2      




 
 

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.       By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman
and CEO of BISCO     INDUSTRIES, INC.  

 




 
 

LASER PRO Lending, Ver. 5.46.00.003 Copr. Harland Financial Solutions, Inc.
1997, 2010. All Rights Reserved. - CA G:\CF150\CFI\LPL\D20C.FC TR-11609
PR-TRADASST

  



 

 

 

[tlogo.jpg]

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 10-01-2010 01-03-2011 155354101 CLS 07 / 240 600714 765 /s/
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: BISCO INDUSTRIES, INC. Lender: COMMUNITY BANK   1500 NORTH LAKEVIEW
AVENUE   ANAHEIM BRANCH   ANAHEIM, CA 92807   1750 S. STATE COLLEGE BLVD.      
ANAHEIM, CA 92806       (800) 788-9999        

 

Principal Amount: $10,000,000.00 Date of Agreement: October 1, 2010

 

DESCRIPTION OF EXISTING INDEBTEDNESS.

 

A loan to Borrower evidenced by a Promissory Note dated November 15, 2000, as
modified by Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005; April 1, 2005; April 1, 2006;
March 28, 2007; June 1, 2007; July 13, 2007; March 27, 2008, May 15, 2008; March
3, 2009; March 23, 2010 and April 16, 2010 (“Note”).

 

DESCRIPTION OF COLLATERAL.

 

A security interest in personal property assets as described in a Commercial
Security Agreements dated March 23, 2010 and a security interest in personal
property assets as described in a Commercial Security Agreement dated August 1,
2004 (“Security Agreement”).

 

DESCRIPTION OF CHANGE IN TERMS.

 

MODIFICATION OF BUSINESS LOAN AGREEMENT. The Business Loan Agreement dated June
1, 2007 (“Loan Agreement”) is hereby modified and amended as follows:

 

1)  The following provision is hereby deleted in its entirety:

 

Maximum of $1,000,000.00 of the liability of the margin account for the trading
securities.

 

2)  The provision entitled “Minimum Current Assets” is hereby deleted in its
entirety and replaced with the following:

 

Current Assets. Borrower shall maintain a minimum current assets of
$15,000,000.00 on a consolidated basis measured quarterly, per GAAP, Investments
in Data I/O are to continue to be shown as non-current assets.

 

3)  The provision entitled “Brokerage Statements” is hereby deleted in its
entirety and replaced with the following:

 

Brokerage Statements. Brokerage Statements for marketable securities to be
submitted quarterly.

 

4)  The provisions entitled “Right to Audit and Inspect” and “Additional
Information” are hereby deleted in their entirety and replaced with the
following:

 

Right to Audit and Inspect. Without in any way limiting Lender’s rights under
any other provision of this Agreement, Lender shall be entitled to conduct,
annual audit(s) of Borrower’s books and annual inspection(s) of the Inventory
and Equipment and to check and test the same as to quality, quantity, value and
condition during the Borrower’s normal business hours. The costs and expenses
incurred by Lender in connection with such audits and inspections shall be
charged to Borrower. Lender will invoice Borrower for such costs and expenses
and Borrower shall pay Lender the full amount of such costs and expenses within
ten (10) days from the date of invoice.

 

Additional Information. Promptly after the same is available and in any event no
later than October 31, 2010, Borrower shall furnish to Lender Borrower’s monthly
projections for the next twelve (12) months that would be reflective of the
balance sheet and income statement as of the projected dates.

 

5)  The paragraph entitled “Letter of Credit Facility” is hereby deleted in its
entirety and replaced with the following:

 

Subject to the terms of this Agreement, Lender will issue standby letters of
credit (each, a “Letter of Credit”) on behalf of Borrower. At no time, however,
shall the total face amount of all Letters of Credit outstanding, less any
partial draws paid under the Letters of Credit exceed the sum of $1,000,000.00.

 

(1)  Upon Lender’s request, Borrower promptly shall pay to Lender issuance fees
and such other fees, commissions, costs, and any out-of-pocket expenses charged
or incurred by Lender with respect to any Letter of Credit.

 

(2)  The commitment by Lender to issue Letters of Credit shall, unless earlier
terminated in accordance with the terms of this Agreement, automatically
terminate on the Expiration Date and no Letter of Credit shall expire on a date
which is more than three hundred sixty-five (365) days after the Expiration
Date.

 

(3)  Each Letter of Credit shall be in form and substance satisfactory to Lender
and in favor of beneficiaries satisfactory to Lender, provided that Lender may
refuse to issue a Letter of Credit due to the nature of the transaction or its
terms or in connection with any transaction where Lender, due to the beneficiary
or the nationality or residence of the beneficiary, would be prohibited by any
applicable law, regulation, or order from issuing such Letter of Credit. Under
no circumstances, however will a Letter of Credit exceed zero (0) days from the
issue date.

 

(4)  Prior to the issuance of each Letter of Credit, and in all events prior to
any daily cutoff time Lender may have established for purposes thereof, Borrower
shall deliver to Lender a duly executed form of Lender’s standard form of
application for issuance of letter of credit with proper insertions

 

(5)  Notwithstanding anything contained in this Agreement or any Related
Documents to the contrary, upon issuance of a Letter of Credit by Lender, the
amount available for Advances hereunder shall automatically be reduced by the
face amount of such Letter of Credit, and such amount shall remain unavailable
for Advances so long as Lender remains obligated to make payments under the
Letter of Credit

 

MODIFICATION OF NOTE. The Note is hereby modified and amended as follows:

 

 

 

 

CHANGE IN TERMS AGREEMENT

Loan No: 155354101 (Continued) Page 2

 

The maturity date of the Note is hereby extended from October 1, 2010 to January
3, 2011.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:       BISCO INDUSTRIES, INC.         By: /s/ GLEN F. CEILEY     GLEN
F. CEILEY, Chairman and CEO of BISCO     INDUSTRIES, INC.  

 

LASER PRO Lending, Ver. 5.52.10.001 Copr. Harland Financial Solutions, Inc.
1997, 2010. All Rights Reserved. - CA G:\CF150\CFI\LPL\D20C.FC TR-12288
PR-TRADASST

 



 

 

 



[tlogo.jpg]

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 01-03-2011 03-01-2011 155354101 CLS 07 / 240 600714 765 /s/
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 s. state college blvd.      
anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $10,000,000.00 Date of Agreement: January 3, 2011





 

DESCRIPTION OF EXISTING INDEBTEDNESS.

 

A loan to Borrower evidenced by a Promissory Note dated November 15, 2000, as
modified by Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005; April 1, 2005; April 1, 2006;
March 28, 2007; June 1, 2007; July 13, 2007; March 27, 2008, May 15, 2008; March
3, 2009; March 23, 2010; April 16, 2010 and October 1, 2010 (“Note”).

 

DESCRIPTION OF COLLATERAL.

 

A security interest in personal property assets as described in a Commercial
Security Agreements dated March 23, 2010 and a security interest in personal
property assets as described in a Commercial Security Agreement dated August 1,
2004 (“Security Agreement”).

 

DESCRIPTION OF CHANGE IN TERMS.

 

MODIFICATION OF NOTE. The Note is hereby modified and amended as follows:

 

The maturity date of the Note is hereby extended from January 3, 2011 to March
1, 2011.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO INDUSTRIES,
INC.  

  



  LASER PRO Lending, Ver. 5.54.00.006 Copr. Harland Financial Solutions, Inc.
1997, 2011. All Rights Reserved. - CA G:\CFl5O\CFI\LPL\D20C.FC TR-12720
PR-TRADASST



 





 

 

 

[tlogo.jpg]

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 03-01-2011 03-01-2013 155354101 CLS 07 / 240 600714 765 /s/
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 s. state college blvd.      
anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $10,000,000.00 Date of Agreement: March 1, 2011



 

DESCRIPTION of EXISTING INDEBTEDNESS.

 

A loan to Borrower evidenced by a Promissory Note dated November 15, 2000, as
modified by Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005; April 1, 2005; April 1, 2006;
March 28, 2007; June 1, 2007; July 13, 2007; March 27, 2008, May 15, 2008; March
3, 2009; March 23, 2010; April 16, 2010; October 1, 2010 and January 3, 2011
(“Note”).

 

DESCRIPTION OF COLLATERAL.

 

A security interest in personal property assets as described in two (2)
Commercial Security Agreements each dated March 23, 2010 and a security interest
in personal property assets as described in a Commercial Security Agreement
dated August 1, 2004 (“Security Agreement”).

 

DESCRIPTION OF CHANGE IN TERMS.

 

MODIFICATION OF BUSINESS LOAN AGREEMENT. The Business Loan Agreement dated June
1, 2007 (“Loan Agreement”) is hereby modified and amended as follows:

 

1) The covenant entitled “Effective Tangible Net Worth” is hereby deleted in its
entirety and replaced with the following:

 

Effective Tangible Net Worth. Maintain an Effective Tangible Net Worth of not
less than $5,210,000.00 to be measured at the end of fiscal quarter May 31, 2011
and $7,000,000.00 to be measured at fiscal year end August 31, 2011. The term
“Effective Tangible Net Worth” means Borrower’s total assets, less intangibles
[i.e., goodwill, trademarks, patents, copyrights, organizational expenses, and
similar intangible items, but including leaseholds and leasehold improvements],
less amounts due from officers, partners, stockholders, directors, affiliates,
and subsidiaries, less total liabilities, plus amounts subordinated to Lender,
as evidenced by a subordination agreement, if any.

 

2) The covenant entitled “Debt to Effective Tangible Net Worth” is hereby
deleted in its entirety and replaced with the following:

 

Debt to Effective Tangible Net Worth. Maintain a maximum Debt to Effective
Tangible Net Worth Ratio of 3.55 to 1.00 to be measured at the end of fiscal
quarter May 31, 2011 and 2.50 to 1.00 to be measured at fiscal year end August
31, 2011. The term “Debt to Effective Tangible Net Worth” means Borrower’s total
liabilities, less amounts subordinated to Lender, as evidenced by a
subordination agreement, if any divided by Borrower’s Effective Tangible Net
Worth. The term “Effective Tangible Net Worth” means Borrower’s total assets,
less intangibles [i.e. goodwill, trademarks, patents, copyrights, organizational
expenses, and similar intangible items, but including leaseholds and leasehold
improvements], less amounts due from officers, partners, stockholders,
directors, affiliates, and subsidiaries, less total liabilities, plus amounts
subordinated to Lender, as evidenced by a subordination agreement, if any.

 

3) The following Affirmative Covenants entitled “Debt to Effective Tangible Net
Worth Ratio (EACO Corporation)’’ and “Debt Service Coverage Ratio (EACO
Corporation)” are hereby added:

 

Debt to Effective Tangible Net Worth Ratio (EACO Corporation). EACO Corporation
shall maintain a maximum Debt to Effective Tangible Net Worth Ratio of 3.25 to
1.00 on a consolidated basis to be measured at the end of each fiscal quarter.
The term “Debt to Effective Tangible Net Worth” means Borrower’s total
liabilities, less amounts subordinated to Lender, as evidenced by a
subordination agreement, if any divided by Borrower’s Effective Tangible Net
Worth. The term “Effective Tangible Net Worth” means Borrower’s total assets,
less intangibles [i.e. goodwill, trademarks, patents, copyrights, organizational
expenses, and similar intangible items, but including leaseholds and leasehold
improvements], less amounts due from officers, partners, stockholders,
directors, affiliates, and subsidiaries, less total liabilities, plus amounts
subordinated to Lender, as evidenced by a subordination agreement, if any. The
first measurement will be as of May 31, 2011.

 

Debt Service Coverage Ratio (EACO Corporation). EACO Corporation shall maintain
a Debt Service Coverage Ratio of not less than 1.25 to 1.00 on a consolidated
basis, to be measured at the end of each fiscal year. Debt Service Coverage
Ratio” is defined as net income plus depreciation expense, amortization expense
and any other non-cash expense less cash distributions, cash withdrawals, cash
dividends and any non-cash income all divided by the sum of current maturities
of long-term debt and current maturities of capital lease obligations, which sum
shall not be less than $1. The first measurement will be as of May 31, 2011.

 

4) The paragraph entitled “Additional Provision” is hereby deleted in its
entirety and replaced with the following:

 

Additional Provision. Bisco Industries, Inc. has advanced funds to EACO
Corporation for which it expects repayment in the future. Bisco Industries, Inc.
will require EACO Corporation to pay down advances from any proceeds received
from the sale of real estate in Florida. Bisco Industries, Inc. agrees to pay
the term loan first and the line of credit second at Community Bank from any
proceeds received from EACO Corporation from the sale of the real estate in
Florida.

 

5) The following Negative Covenant is hereby deleted in its entirety:

 

Except for non-recurring accounting and legal fees associated with the
completion of Borrower’s merger with EACO Corporation (“EACO”), Borrower will
not transfer any funds to EACO exceeding $60,000 in the aggregate in a single
calendar month without Lender’s prior written approval. Moreover, the
non-recurring merger costs must be paid from the sale of Borrower’s securities
and not from Borrower line #155354101 and shall not exceed $250,000 in the
aggregate.



 



 

 

 

  CHANGE IN TERMS AGREEMENT   Loan No: 155354101 (Continued) Page 2      

 

6) The following Negative Covenant is hereby added:

 

Additional Negative Covenant. Borrower will not transfer any funds to EACO
exceeding $60,000 in the aggregate in a single calendar month without Lender’s
prior written approval.

 

MODIFICATION OF NOTE. The Note is hereby modified and amended as follows:

 

1) The maturity date of the Note is hereby extended from March 1, 2011 to March
1, 2013.

 

2) The provision entitled “PRIMARY BANKING RELATIONSHIP” is hereby added:

 

PRIMARY BANKING RELATIONSHIP. Borrower and Lender acknowledge and agree that
Borrower now maintains or will maintain its primary banking relationship,
including its primary deposit account relationship (“Primary Banking
Relationship”), with Lender. In the event Borrower ceases to maintain its
Primary Banking Relationship with Lender (as determined by Lender in its sole
discretion), the interest rate margin set forth in this Note shall be increased
by one percent (1.00%) from zero percent (0.00%) to one percent (1.00%), at
Lender’s option, following a five (5) day written notice to the Borrower.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman and CEO of BISCO INDUSTRIES,
INC.  

   

  LASER PRO Lending, Ver. 5.55.00.002 Copr. Harland Financial Solutions, Inc.
1997, 2011. All Rights Reserved. - CA G:\CF150\CFI\LPL\D20C.FC TR-12288
PR-TRADASST

 

 

 

 



[tlogo.jpg]

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 03-01-2012 03-01-2014 155354101 CLS 07 / 240 600714 765 /s/
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 s. state college blvd.      
anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $10,000,000.00 Date of Agreement: May 10, 2012

 

DESCRIPTION OF EXISTING INDEBTEDNESS. A loan to Borrower evidenced by a
Promissory Note dated November 15, 2000, as modified by Change in Terms
Agreements dated May 1, 2001; July 1, 2001; September 1, 2001; October 19, 2001;
April 30, 2002; June 17, 2002; August 28, 2002; September 16, 2002; October 28,
2002; January 24, 2003; March 27, 2003; June 1, 2003; October 1, 2003; December
1, 2003; February 1, 2004; May 1, 2004; June 23, 2004; August 1, 2004; February
1, 2005; April 1, 2005; April 1, 2006; March 28, 2007; June 1, 2007; July 13,
2007; March 27, 2008, May 15, 2008; March 3, 2009; March 23, 2010; April 16,
2010; October 1, 2010; January 3, 2011; and March 1, 2011 (“Note”).

 

DESCRIPTION OF COLLATERAL. A security interest in personal property assets as
described in two (2) Commercial Security Agreements each dated March 23, 2010
and a security interest in personal property assets as described in a Commercial
Security Agreement dated August 1, 2004 (“Security Agreement”).

 

DESCRIPTION OF CHANGE IN TERMS. EFFECTIVE MARCH 28, 2012:

 

MODIFICATION OF BUSINESS LOAN AGREEMENT. The Business Loan Agreement dated June
1, 2007 (“Loan Agreement”) is hereby modified and amended as follows:

 

1) The paragraph entitled “Brokerage Statements” is hereby deleted in its
entirety and replaced with the following:

 

Brokerage Statements. Not later than 45 days after the end of each quarter,
Borrower’s Brokerage Statements for marketable securities.

 

2) The paragraph entitled “Additional Requirements. Personal” is hereby deleted
in its entirety and replaced with the following:

 

Additional Requirements. Individual Guarantor. Borrower shall furnish to Lender
as soon as available and in any event within fifteen (15) days after filing,
Individual Guarantor’s federal income tax returns and supporting schedules.
Borrower shall furnish to Lender Individual Guarantor’s financial statement
annually.

 

MODIFICATION OF NOTE. The Note is hereby modified and amended as follows:

 

The maturity date of the Note is hereby extended from March 1, 2013 to March 1,
2014.

 

PAYMENT. Borrower will pay this loan in full immediately upon Lender’s demand.
If no demand is made Borrower will pay this loan in one payment of all
outstanding principal plus all accrued unpaid interest on March 1, 2014. In
addition, Borrower will pay regular monthly payments of all accrued unpaid
interest due as of each payment date, beginning June 1, 2012, with all
subsequent interest payments to be due on the same day of each month after that.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, CHAIRMAN and CEO of BISCO INDUSTRIES,
INC.  

  



  LASER PRO Lending, Ver. 5.59.00.003 Copr. Harland Financial Solutions, Inc.
1997, 2012. All Rights Reserved. - CA G:\CF150\CFI\LPL\D20C.FC TR-15644 PR-38



 

 

 

 



[tlogo.jpg]

 

CHANGE IN TERMS AGREEMENT

 

Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$10,000,000.00 03-01-2012 03-01-2014 155354101 CLS 07 / 240 600714 765 /s/
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

 

Borrower: bisco industries, inc. Lender: community bank   1500 north lakeview
avenue   anaheim branch   anaheim, CA 92807   1750 s. state college blvd.      
anaheim, ca 92806       (800) 788-9999        

 

Principal Amount: $10,000,000.00 Date of Agreement: September 18, 2012

 



DESCRIPTION OF EXISTING INDEBTEDNESS.

 

A loan to Borrower evidenced by a Promissory Note dated November 15, 2000, as
modified by Change in Terms Agreements dated May 1, 2001; July 1, 2001;
September 1, 2001; October 19, 2001; April 30, 2002; June 17, 2002; August 28,
2002; September 16, 2002; October 28, 2002; January 24, 2003; March 27, 2003;
June 1, 2003; October 1, 2003; December 1, 2003; February 1, 2004; May 1, 2004;
June 23, 2004; August 1, 2004; February 1, 2005; April 1, 2005; April 1, 2006;
March 28, 2007; June 1, 2007; July 13, 2007; March 27, 2008; May 15, 2008; March
3, 2009; March 23, 2010; April 16, 2010; October 1, 2010; January 3, 2011; March
1, 2011 and May 10, 2012 (“Note”).

 

DESCRIPTION OF COLLATERAL.

 

A security interest in personal property assets as described in two (2)
Commercial Security Agreements each dated March 23, 2010 and a security interest
in personal property assets as described in a Commercial Security Agreement
dated August 1, 2004 (“Security Agreement”).

 

DESCRIPTION OF CHANGE IN TERMS.

 

EFFECTIVE AS OF SEPTEMBER 13, 2012 (“Effective Date”):

 

MODIFICATION OF NOTE. The Note is hereby modified and amended as follows:

 

Sweep Account feature is hereby added as described below:

 

SWEEP ACCOUNT. This Line of Credit will automatically advance to Borrower’s
checking account number 0704000652 to maintain the target balance of $100,000.00
to the previously mentioned checking account. In addition, any collected
balances in excess of $100,000.00 in said checking account will be used to pay
down the principal balance on this Line of Credit. The Borrower will be assessed
a monthly maintenance fee of $150.00 for this service {which shall be charged
through Borrower’s DDA Account Analysis).

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

BISCO INDUSTRIES, INC.

 

By: /s/ GLEN F. CEILEY     GLEN F. CEILEY, Chairman & CEO of BISCO INDUSTRIES,
INC.  

  



  LASER PRO Lending, Ver. 5.60.00.005 Copr. Harland Financial Solutions, Inc.
1997, 2012. All Rights Reserved. - CA G:\CF150\CFI\LPL\D20C.FC TR-6558 PR-38



 

 

 